CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.



SOLICITATION, OFFER AND AWARD
1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 700)
RATING
PAGE OF PAGES
DO-A7
1
101
2. CONTRACT NO.


N00421-14-D-0025
3. SOLICITATION NO.


N00421-13-R-0070
4. TYPE OF SOLICITATION
[ ] SEALED BID (IFB)
[X] NEGOTIATED (RFP)
5. DATE ISSUED


18 APR 2013
6. REQUISITION/PURCHASE NO.
7. ISSUED BY
 
CODE
N00421
8. ADDRESS OFFER TO
(If other than Item 7)
 
CODE
 
NAVAL AIR WAFARE CENTER AD-PAX
CODE 2.5.1.13
21983 BUNDY RD
BLDG 441
PATUXENT RIVER MD 20670




TEL:
FAX:
 
 
See Item 7
 
TEL:
FAX:
 
 
NOTE: In sealed bid solicitations "offer" and "offeror" mean "bid" and "bidder"
SOLICITATION
9. Sealed offers in original and   copies for furnishing the supplies or
services in the Schedule will be received at the place
specified in Item 8, or if handcarried, in the depository located in
See Block 7
until
02:00 PM
local time
13 Jun 2013
 
 
 
 
 
 
 
 
 
 
 
 
 (Hour)
 
 
(Date)
CAUTION - LATE Submissions, Modifications, and Withdrawals: See Section L,
Provision No. 52.214-7 or 52.215-1. All offers are subject to all terms and
conditions contained in this solicitation.
 
 
 
 
 
 
10. FOR INFORMATION CALL
A. NAME
DAVID SILVERSTONE
B. TELEPHONE (Include area code) (NO COLLECT CALLS)
301-757-2528
C. E-MAIL ADDRESS
david.silverstone@navy.mil
11. TABLE OF CONTENTS
(X)
SEC
DESCRIPTION
PAGE(S)
(X)
SEC
DESCRIPTION
PAGE(S)
PART I - THE SCHEDULE
PART II - CONTRACT CLAUSES
X
A
SOLICITATION/CONTRACT FORM
1 - 4
X
I
CONTRACT CLAUSES
74 - 98
X
B
SUPPLIES OR SERVICES AND PRICES/COSTS
4 - 33
PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
X
C
DESCRIPTION/SPECS./WORK STATEMENT
34 - 36
X
J
LIST OF ATTACHMENTS
99 - 101
X
D
PACKAGING AND MARKING
37 - 42
PART IV - REPRESENTATIONS AND INSTRUCTIONS
X
E
INSPECTION AND ACCEPTANCE
43 - 51
 
K
REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS
 
X
F
DELIVERIES OR PERFORMANCE
52 - 64
X
G
CONTRACT ADMINISTRATION DATA
65 - 68
 
L
INSTRS., CONDS., AND NOTICES TO OFFERORS
 
X
H
SPECIAL CONTRACT REQUIREMENTS
69 - 73
 
M
EVALUATION FACTORS FOR AWARD
 
OFFER (Must be fully completed by offeror)
NOTE: Item 12 does not apply if the solicitation includes the provisions at
52.214-16, Minimum Bid Acceptance Period.
12. In compliance with the above, the undersigned agrees, if this offer is
accepted
within
calendar days (60 calendar days unless a different period
is inserted by the offeror) from the date for receipt of offers specified above,
to furnish any or all items upon which prices are offered at the price set
opposite
each item, delivered at the designated point(s), within the time specified in
the schedule.
13. DISCOUNT FOR PROMPT PAYMENT
(See Section I, Clause No. 52.232-8)


 
14. ACKNOWLEDGMENT OF AMENDMENTS
AMENDMENT NO.
DATE
AMENDMENT NO.
DATE
(The offeror acknowledges receipt of amendments
 
 
 
 
to the SOLICITATION for offerors and related
 
 
 
 
documents numbered and dated):
15A. NAME
         OF
         ADDRESS
         OF
         OFFEROR


 
CODE
OCCL9
 
FACILITY
 
16. NAME AND TITLE OF PERSON AUTHORIZED TO SIGN OFFER (Type of print)
ERAPSCO
DAVID JOST
4868 EAST PARK 30 DR
COLUMBIA CITY IN 46725-8869
 
 
 
 
 
 
 
 
 
DAVID JOST / CONTRACTS DIRECTOR /s/
 
 
 
 
 
 
15B. TELEPHONE NO (Include area code)
15C. CHECK IF REMITTANCE ADDRESS
17. SIGNATURE /s/
18. OFFER DATE 11 JULY 2014
260-248-3645
c
IS DIFFERENT FROM ABOVE - ENTER
SUCH ADDRESS IN SCHEDULE
AWARD (To be completed by Government)
19. ACCEPTED AS TO ITEMS NUMBERED
20. AMOUNT
21. ACCOUNTING AND APPROPRIATION
 
$165,997,791.65
 
22. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:
23. SUBMIT INVOICES TO ADDRESS SHOWN
ITEM
 
c
10 U.S.C. 2304(c)( )
c
41 U.S.C. 253(c)( )
 
(4 copies unless otherwise specified)
 
24. ADMINISTERED BY (If other than Item 7)
 
CODE
S3605A
25. PAYMENT WILL BE MADE BY
CODE
HQ0337
 
DCMA DAYTON
AREA C, BUILDING 30
1725 VAN PATTON DRIVE
WRIGHT-PATTERSON AFB OH 45433-5302
 
 
 
 
DFAS COLUMBUS CENTER
DFAS-CO/NORTH ENTITLEMENT OPERATIONS
PO BOX 182266
COLUMBUS OH 43218-2266
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
26. NAME OF CONTRACTING OFFICER (Type or print) Michael J. Coon
27. UNITED STATES OF AMERICA /s/ Michael J. Coon
28. AWARD DATE 7/16/14
TEL: 301 757 7114
EMAIL: michael.coon@navy.mil
(Signature of Contracting Officer)
 
 
 
IMPORTANT - Award will be made on this Form, or on Standard Form 26, or by other
authorized official written notice.





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 2 of 2



Section A - Solicitation/Contract Form


CONTACT INFORMATION
Point of Contact for ALL Communications:


David Silverstone, AIR 2.5.1.13.3
Contract Specialist
david.silverstone@navy.mil
(301) 757-2528




RELEASE OF TECHNICAL DOCUMENTATION AND STANDARD OPERATING PROCEDURES INFORMATION
The Contractor shall implement and maintain security procedures and controls to
prevent unauthorized disclosure of controlled unclassified information and to
control distribution of controlled unclassified information in accordance with
DoD 5220.22-M, National Industrial Security Program Operating Manual (NISPOM),
and SECNAV M-5510.36. All Contractor facilities shall provide an appropriate
means of storage for controlled unclassified information and materials. All
controlled unclassified information shall be appropriately identified and marked
as For Official Use Only in accordance with DoDM 5200.01, Information Security
Program: Controlled Unclassified Information (CUI) Volume 4 (enclosure 3) and
DoD 5400.7-R (Freedom of Information Act Regulation) (Chapter 3).


For Official Use Only information generated and/or provided under this contract
shall be marked and safeguarded as specified in DoDM 5200.01 (DoD Information
Security Program: Controlled Unclassified Information (CUI)) Vol. 4 (enclosure 3
pages 11-18) available at
http://www.dtic.mil/whs/directives/corres/pdf/520001_vol4.pdf and DoD 5400.7-R,
Freedom of Information Program Chapter 3 (pages 31-42) available at:
http://www.dtic.mil/whs/directives/corres/pdf/540007r.pdf .


All controlled unclassified technical information shall be appropriately
identified and marked with the following distribution statement(s): (suggested
format) Distribution Statement D: Distribution authorized to the Department of
Defense and U.S. DoD contractors only (Critical Technology) (enter Date). Other
requests shall be referred to
( Identify SME by Program and contact information.)
 
PUBLIC RELEASE. Any controlled unclassified information pertaining to this
contract shall not be released for public dissemination, including posting to
any social media sites such as Facebook or Twitter, unless it has been approved
for public release by appropriate U.S. government authority. Proposed public
releases shall be submitted for approval prior to release through PEO (A),
Public Affairs Office, 47123 Buse Road, Rm 151.4, RADM William A. Moffett
Building, Patuxent River, MD 20670-1547.


OPERATIONS SECURITY (OPSEC): The Contractor shall develop, implement, and
maintain an OPSEC program to protect controlled unclassified and classified
activities, information, equipment, and material used or developed by the
Contractor and any subcontractor during performance of the contract. The
Contractor shall be responsible for the subcontractor implementation of the
OPSEC requirements. This program may include Information Assurance and
Communications Security (COMSEC). The OPSEC program shall be in accordance with
National Security Decision Directive (NSDD) 298, and at a minimum shall include:


1) Assignment of responsibility for OPSEC direction and implementation.
2) Issuance of procedures and planning guidance for the use of OPSEC techniques
to identify vulnerabilities and apply applicable countermeasures.
3) Establishment of OPSEC education and awareness training.
4) Provisions for management, annual review, and evaluation of OPSEC programs.
5) Flow down of OPSEC requirements to subcontractors when applicable.






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 3 of 3



See DD254 OPSEC ANNEX attachment dated May 2013.

To participate in this program, all firms are required to comply with the Arms
Export Control Act. A foreign firm may be required to team with a U.S. firm that
possesses a current and valid U.S. facility clearance with technologies/data
safeguarding capabilities, inclusive of the authority to receive critical
technology and/or data required to execute this program. Any resultant
contractor teaming or license agreements between U.S. firms and foreign firms,
to include employment of foreign nationals by U.S. firms, shall be in accordance
with current U.S. export laws, security requirements, and National Disclosure
Policy and shall require the prior approval of the contracting officer and
foreign disclosure officer. It is the offeror's responsibility to provide
evidence of any such agreement and/or license to this office for review and this
shall be verified prior to release of any controlled documents.

Prior to release of any control document under this solicitation, the contractor
must acknowledge its responsibilities under U.S. export control laws and
regulations (including the obligation, under certain circumstances, to obtain an
export license prior to the release of technical data within or outside the
United States) and agree that it will not disseminate any export-controlled
technical data subject to this requirement in a manner that would violate
applicable export control laws and regulations. It is the responsibility of the
contractor to provide this certification and/or proof of a current approval,
authorization, or license under E.O. 12470 or the Arms Export Control Act. Upon
verification of your status, the requested documents will be provided.

Interested firms shall submit a written request for the attachments through
David Silverstone via e-mail at david.silverstone@navy.mil. Companies must
officially request the controlled documents in writing. To validate the document
release, this request must include the potential Offeror's company name, mailing
address, email address (if available), point of contact, phone number, current
CAGE number, and DUNS number. The written request must include acknowledgement
of the contractor's responsibility under the U.S. export contract laws and
regulations. For any foreign firm, the request must include proof of a current
and applicable approval, authorization, or license under E.O. 12470 or the Arms
Export Control Act if applicable. All drawings must be returned to the
Government once the contract is awarded.


 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 4 of 4



Section B - Supplies or Services and Prices






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1
 
[____]
[____]
[____]
[_____]
 
AN/SSQ-36B (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W78 NSN: 6655-01-607-7360


FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              
 








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
2
 
[____]
[____]
[____]
[_____]
 
AN/SSQ-53F (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W88 NSN: 5845-01-475-9870
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 5 of 5



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
3
 
[____]
[____]
[____]
[_____]
 
AN/SSQ-62E (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W86 NSN: 5845-01-456-1317
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
4
 
[____]
[____]
[____]
[_____]
 
MK-84 SUS (FY14)
FFP
GFE containers. Includes Reliability Inspection Test Samples
NALC:SW39 NSN: 1360-01-037-0588
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 6 of 6



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
5
 
 
 
 
NSP
 
Data (FY14)
FFP
CDRLs in support of CLINs 0001-0004 AND 0011 Not Separately Priced (NSP) Line
Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
6
 
[____]
[____]`
[____]
[_____]
 
AN/SSQ-101A (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W95 NSN: 5845-01-570-3346
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 7 of 7



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
7
 
 
 
 
NSP
 
Data (FY14)
FFP
CDRLs in support of CLIN 0006 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
8
 
[____]
[____]
[____]
[_____]
 
AN/SSQ-125 (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W96 NSN: 5845-01-590-4351
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 8 of 8



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
9
 
[____]
[____]
[____]
[_____]
 
Q-125 Non-Recurring Engineering (FY14)
FFP
Non-Recurring Engineering: CLIN 0009 acceptance is based upon ECP approval from
NAVAIR
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
10
 
 
Lot
 
NSP
 
Data (FY14)
FFP
CDRLs in support of CLIN 0008-0009 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 9 of 9



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
11
 
[____]
[____]
[____]
[_____]
 
AN/SSQ-36B (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W78 NSN:6655-01-475-9479
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
101
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-36B (FY15)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 10 of 10



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
102
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-53F (FY15)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
103
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-62E (FY15)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 11 of 11



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
104
 
[____]
[____]
[____]
[_____]
OPTION
MK-84 SUS (FY15)
FFP
GFE containers. Includes Reliability Inspection Test Samples
NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
105
 
 
 
 
NSP
OPTION
Data (FY15)
FFP
CDRLs in support of CLINs 0101-0104 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              
 












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 12 of 12



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
106
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-101A (FY15)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
107
 
 
 
 
NSP
OPTION
Data (FY15)
FFP
CDRLs in support of CLIN 0106 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 13 of 13



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
108
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-125 (FY15)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
109
 
 
 
 
NSP
OPTION
Data (FY15)
FFP
CDRLs in support of CLIN 0108 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 14 of 14



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
201
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-36B (FY16)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
202
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-53F (FY16)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 15 of 15



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
203
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-62E (FY16)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
204
 
 
 
 
[_____]
 
RESERVED
FFP
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 16 of 16



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
205
 
 
 
 
NSP
OPTION
Data (FY16)
FFP
CDRLs in support of CLINs 0201-0203 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
206
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-101A (FY16)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 17 of 17



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
207
 
 
 
 
NSP
OPTION
Data (FY16)
FFP
CDRLs in support of CLIN 0206 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
208
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-125 (FY16)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 18 of 18



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
209
 
 
 
 
NSP
OPTION
Data (FY16)
FFP
CDRLs in support of CLIN 0208 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
301
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-36B (FY17)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 19 of 19



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
302
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-53F (FY17)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              
 








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
303
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-62E (FY17)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 20 of 20



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
304
 
 
 
 
[_____]
 
RESERVED
FFP
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
305
 
 
 
 
NSP
OPTION
Data (FY17)
FFP
CDRLs in support of CLINs 0301-0303 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 21 of 21



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
306
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-101A (FY17)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
307
 
 
 
 
NSP
OPTION
Data (FY17)
FFP
CDRLs in support of CLIN 0306 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 22 of 22



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
308
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-125 (FY17)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
309
 
 
 
 
[_____]
OPTION
Data (FY17)
FFP
CDRLs in support of CLIN 0308 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 23 of 23



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
401
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-36B (FY18)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
402
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-53F (FY18)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 24 of 24



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
403
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-62E (FY18)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
404
 
[____]
[____]
[____]
[_____]
OPTION
MK-84 SUS (FY18)
FFP
GFE containers. Includes Reliability Inspection Test Samples
NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 25 of 25



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
405
 
 
 
 
NSP
OPTION
Data (FY18)
FFP
CDRLs in support of CLINs 0401-0404 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
406
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-101A (FY18)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              










--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 26 of 26



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
407
 
 
 
 
NSP
OPTION
Data (FY18)
FFP
CDRLs in support of CLIN 0406 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              






ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
408
 
[____]
[____]
[____]
[_____]
OPTION
AN/SSQ-125 (FY18)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:TBD NSN: TBD
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              
 












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 27 of 27



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
409
 
 
 
 
NSP
OPTION
Data (FY18)
FFP
CDRLs in support of CLIN 0408 Not Separately Priced (NSP) Line Item
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              
 




SECTION B PRICING NOTES
Pricing Note B1: The following interpolation will be used to calculate the unit
price of the first order placed against each CLIN. Interpolation will be used to
calculate the unit price of quantities that fall between the minimum and maximum
quantities but do not match specific pricing points for each CLIN:


UP = UPnh + [(Qh - QO) * ((UPnl - UPnh) / (Qh - Ql))]
Where:
UP = Unit Price
UPnh = Unit Price for the higher quantity (pricing point above Quantity Ordered)
in the applicable ordering period
UPnl = Unit Price for the lower quantity (pricing point below Quantity Ordered)
in the applicable ordering period
Qh = Quantity at the pricing point above Quantity Ordered
Ql = Quantity at the pricing point below Quantity Ordered
QO = Quantity Ordered


The following example shows the unit price calculation for a quantity of 2,200
AN/SSQ-36B sonobuoys for CLIN 0001 in Lot 1 FY 14 if the unit price for a
quantity of 2,000 is $30 and the unit price for a quantity of 2,500 is $25:


UP = 25 + [(2500 - 2200) * ((30 – 25) / (2500 – 2000))]
UP = $28


Subsequent orders (referenced in FAR Clause 52.217-7 OPTION FOR INCREASED
QUANTITY—SEPARATELY PRICED LINE ITEM) placed for the same CLIN, up to the
maximum quantity, will be at the price established in the first order.
Additionally, subsequent orders will be a minimum of one pallet of sonobuoys
and/or one container of MK-84 SUS.


Pricing Note B2: The quantities for each CLIN represent maximum quantities.
 




QUANTITY RANGE PRICING
CLIN QUANTITY/UNIT PRICE TABLES


(Applicable to CLINs 0001, 0002, 0003, 0004, 0006, 0008, 0101, 0102, 0103, 0104,
0106, 0108, 0201, 0202, 0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308, 0401,
0402, 0403, 0404, 0406, and 0408)






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 28 of 28



Base Year
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 29 of 29







[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]



[____]


[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]









--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 30 of 30



[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]



[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]







--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 31 of 31





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]



[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 32 of 32







[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]



[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]









--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 33 of 33



[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]





[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]







--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 34 of 34







CLAUSES INCORPORATED BY FULL TEXT




5252.204-9501
NATIONAL STOCK NUMBERS (NAVAIR)(MAR 2007)

(a) This clause applies to supplies that are stock numbered under Federal
Catalog System procedures.
(b) Unless otherwise authorized by the Contracting Officer, in writing, the
Contractor shall not deliver any supplies until the supplies have been marked
with a National Stock Number. All available National Stock Numbers will be
furnished by the Government. If National Stock Numbers are not furnished by the
Government in time to meet the delivery schedule for the supplies, the
Contractor may present the supplies that are scheduled for delivery to the
Contracting Officer for acceptance. The Contracting Officer may accept such
supplies without National Stock Numbers and the Government will pay the
Contractor, provided that title to the supplies is vested in the Government.
(c) The term “Federal Stock Number” (FSN), which may be referred to in the
specifications of this contract or elsewhere in this contract, shall mean
“National Stock Number” (NSN), and the term “Federal Item Identification
Number”, wherever it appears, shall mean “National Item Identification Number”.
(As used in the foregoing clause, the term “Contracting Officer” shall mean the
“Administrative Contracting Officer” (ACO) with respect to provisioned items and
other supplies ordered by the ACO.)


 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 35 of 35



Section C - Descriptions and Specifications


DESCRIPTIONS AND SPECIFICATION
Items 0001, 0002, 0003, and 0006
The contractor shall provide AN/SSQ-36B, AN/SSQ-53F, AN/SSQ-62E, and AN/SSQ-101A
Sonobuoys in accordance with the PRODUCTION SONOBUOY SPECIFICATION for
BATHYTHERMOGRAPH TRANSMITTING SET AN/SSQ-36B and SONOBUOYS AN/SSQ-53F, 62E, 77C,
AND 101A, Attachment 1, including Appendices A through H (Attachments 4, 5, 6,
7, 8, 9, 10, and 11).


Items 0101, 0102, 0103, 0106, 0201, 0202, 0203, 0206, 0301, 0302, 0303, 0306,
0401, 0402, 0403, and 0406
The contractor shall provide AN/SSQ-36B, AN/SSQ-53F, AN/SSQ-62E, and AN/SSQ-101A
Sonobuoys in accordance with the PRODUCTION SONOBUOY SPECIFICATION for
BATHYTHERMOGRAPH TRANSMITTING SET AN/SSQ-36B and SONOBUOYS AN/SSQ-53F, 62E, 77C,
AND 101A, Attachment 1, including Appendices A through H (Attachments 4, 5, 6,
18, 8, 9, 10, and 11).


Items 0004, 0104, and 0404
The contractor shall provide MK-84 SUS Devices in accordance with the General
Specification for Signal, Underwater Sound (SUS) Mark 84 Mod 1, Attachment 2.


Items 0008
The contractor shall provide AN/SSQ-125 Sonobuoys in accordance with the
Production Sonobuoy Specification (PSS) for the AN/SSQ-125 MAC SOURCE SONOBUOY,
Attachment 3, including Appendices A through H (Attachments 4, 5, 6, 7, 8, 9,
10, and 11).


For Lot 1through Lot 7 of Item 0008 only, the following exception applies to the
AN/SSQ-125 MAC SOURCE SONOBUOY Specification:


[____]
For Lot 8 and beyond of Item 0008 only, the following exception applies to the
AN/SSQ-125 MAC SOURCE SONOBUOY Specification:


[____]


Items 0108, 0208, 0308, and 0408
The contractor shall provide AN/SSQ-125 Sonobuoys in accordance with the
Production Sonobuoy Specification (PSS) for the AN/SSQ-125 MAC SOURCE SONOBUOY,
Attachment 3, including Appendices A through H (Attachments 4, 5, 6, 18, 8, 9,
10, and 11).


The following exception applies to the AN/SSQ-125 MAC SOURCE SONOBUOY
Specification:


[____]


Items 0005, 0007, 0010, 0105, 0107, 0109, 0205, 0207, 0209, 0305, 0307, 0309,
0405, 0407, and 0409
The contractor shall provide the below technical, financial, and administrative
data in accordance with Exhibit A - Contract Data Requirements List (CDRL), DD
Form 1423.


CDRL # DESCRIPTION
A001 Design Data and Calculations AN/SSQ-36B, 53F, 62E, Q-101A, Q-125 and MK-84
MOD 1 SUS
A002 Test Plan AN/SSQ-36B, 53F, 62E , 101A, 125 and MK-84 MOD 1 SUS
A003 Test/Inspection Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A004 Failure Analysis and Corrective Action Report AN/SSQ-36B, 53F, 62E , 101A,
125 and MK-84
MOD 1 SUS
A005 Engineering Change Proposal AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A006 Request for Deviation (RFD)AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 36 of 36



A007 Request for Waiver (RFW) AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A008 Quality Systems Plan AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A009 Photographic Requirements AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A00A Bar Code Identification Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
MOD 1 SUS
A00B Test Scheduling Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A00C Scientific and Technical Reports Summary AN/SSQ-36B, 53F, 62E, 101A, 125
and MK-84 MOD 1
SUS
A00D Monthly Status Report AN/SSQ-36B, 53F, 62E , 101A, 125 and MK-84 MOD 1 SUS
A00E Production Status Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A00J Rework Summary Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A00K Bills of Material Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS


Items 0005, 0105, 0205, 0305, and 0405
The contractor shall provide the below technical, financial, and administrative
data in accordance with Exhibit A - Contract Data Requirements List (CDRL), DD
Form 1423.


CDRL # DESCRIPTION
A00F Test/Inspection Report AN/SSQ-53F


Items 0005, 0105, and 0405
The contractor shall provide the below technical, financial, and administrative
data in accordance with Exhibit A - Contract Data Requirements List (CDRL), DD
Form 1423.


CDRL # DESCRIPTION
A00G Operating Instructions MK-84 MOD 1 SUS


Items 0007, 0107, 0207, 0307, and 0407
The contractor shall provide the below technical, financial, and administrative
data in accordance with Exhibit A - Contract Data Requirements List (CDRL), DD
Form 1423.


CDRL # DESCRIPTION
A00H Computer Program End Item Documentation AN/SSQ-101A


Items 0001, 0002, 0003, 0004, 0006, 0008, 0101, 0102, 0103, 0104, 0106, 0108,
0201, 0202, 0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308, 0401, 0402, 0403,
0404, 0406, and 0408
The contractor shall schedule and conduct a Production Readiness Review in
accordance with Attachment 7, PSS Appendix D, paragraph 7.4. The PRR for Item
0008 will be associated with Lot 8.


Item 0010 - The contractor shall perform Performance Verification Tests IAW
paragraphs C.1 through C.1.10


C.1 PERFORMANCE VERIFICATION TESTS
The contractor shall submit test units for the AN/SSQ-36B (CLIN 0001),
AN/SSQ-125 (CLIN 0008), or MK-84 SUS (CLIN 0004) in order for the Government to
evaluate the proposed design for conformance with the specification. The
contractor shall be responsible for providing the test units, including
resubmissions, if required, for satisfactory completion of Performance
Verification Tests.


Note: Data submitted IAW CDRL A001 for the Performance Verification Tests
portion only, shall be submitted using the Successful Completion Within Days
After Date of Delivery Order Award IAW Section F, paragraph F.5.


The contractor shall complete the Performance Verification Program in the
following order:
1. Environmental/Laboratory Test
2. Ocean Air Drop Test


C.1.1 ENVIRONMENTAL/LABORATORY TESTS (Applicable to Q-36B and Q-125 only)




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 37 of 37



The contractor shall provide twenty (20) units of each sonobuoy/device of the
proposed design configurations to NAWCAD Crane for environmental and laboratory
testing in accordance with Attachment 13 (Standard Operating Procedure for
Laboratory & Ocean Testing of Sonobuoys, SLCs and Associated Packaging). The
shipping address is:
            
NAWCAD 4.5.14.3
ATTN: CHARLES KIMBLE
14051 SGM GENE SHAW TECHNOLOGY DRIVE
SUITE A
CRANE, IN 47522


C.1.1.1 TEST FIXTURES
The contractor shall supply to NAWCAD 4.5.14.3 any cabling, tools or special
test fixtures necessary to perform any testing on the proposed design of the
sonobuoy. The contractor shall update or replace this equipment, as needed,
throughout the contract to replace worn cables or for electrical changes as a
result of approved design modifications. Delivery of test fixtures shall be
concurrent with and to the applicable NAWCAD address as test units.


C.1.2 OCEAN AIR DROP TEST (Applicable to Q-36B, Q-125, and MK-84)
After successful completion of the environmental/bench tests, the contractor
shall provide thirty-two (32) fully operational units of the AN/SSQ-36B and
MK-84 SUS and (20) fully operational units of the AN/SSQ-125 for the proposed
design configuration, to the test facility designated by the procuring activity
for Government performance verification air drop tests in accordance with
Attachment 14 (Open Ocean Test Defect Criteria). The shipping address is:


SPAWAR SYSTEMS CENTER PACIFIC
ATTN: SCOTT GRANZOW CODE 56620
4297 PACIFIC HIGHWAY, BLDG 7
SAN DIEGO, CA 92110-5000
    


C.1.2.1 CONTRACTOR-INITIATED ENGINEERING TESTS REQUIRING OCEAN TESTING
(Applicable to CLINS 0001, 0002, 0003, 0004, 0006, 0008, 0011, 0101, 0102, 0103,
0104, 0106, 0108, 0201, 0202, 0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308,
0401, 0402, 0403, 0404, 0406, and 0408)
The Navy will provide engineering test support services to the contractor for
tests requiring the use of specialized government test facilities to the
contractor for conducting verification of corrective action for deficient
sonobuoy reliability or performance or for verification of performance.  These
services will be made available throughout the period of performance of this
contract.  The contractor shall request such tests in writing via the contacting
officer by submitting an engineering test plan IAW CDRL A002.  The government
reserves the right to disapprove test plans considered by the government to be
unnecessary or outside the scope of this contract.  All engineering test days
requested are subject to test schedule/range availability and are at the TPOC’s
discretion. Any site other than San Clemente Island (SCI) is at the TPOC’s
discretion.






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 38 of 38



Section D - Packaging and Marking




D.1 Packaging
Items 0001, 0002, 0101, 0102, 0201, 0202, 0301, 0302, 0401, and 0402
D.1.1 Packaging for AN/SSQ-36B and AN/SSQ-53F Sonobuoys
The contractor shall package the deliverables for shipping in accordance with
the following:
(a) Pallets containing thirty-two (32) to forty-eight (48) sonobuoys in Sonobuoy
Launcher Container (SLCs) (per Section D.1.7) shall be packaged in the 48 Unit
Bayonet Base Pallet in accordance with NAVSEA DL 7375860 and associated Drawings
7375861 through 7375876 with the following exception: All steel strapping shall
be new (unused) material and in accordance with MIL-STD-1660A. The size of the
strapping used for securing the top cap to the pallet base shall be .75 inch
wide and 0.031 inch thick with seals or seal-less banding in accordance with
MIL-STD-1660A. The size of the strapping used for securing the side panels and
for the rails on the top cap and pallet base shall be .75 inch wide and 0.031 or
0.020 inch thick and with seals in accordance with MIL-STD1660A or seal-less
banding.
(b) For partial pallets of less than thirty-two (32) units on a forty-eight (48)
unit pallet, the contractor may use CNU-239/E shipping containers, palletized in
accordance with the PSS and Appendix G with the exception that all steel
strapping shall be new (unused) material and in accordance with MIL-STD-1660A.
The size of the strapping used for securing the top cap to the pallet base shall
be .75 inch wide and 0.031 inch thick with seals or seal-less banding in
accordance with MIL-STD-1660A. The size of the strapping used for securing the
side panels and for the rails on the top cap and pallet base shall be .75 inch
wide and 0.031 or 0.020 inch thick and with seals in accordance with
MIL-STD1660A or seal-less banding.
D.1.2 Packaging For AN/SSQ-36B and AN/SSQ-53F Reliability Test Samples
The contractor shall package the test samples (sonobuoys in SLCs) in one of the
following:
(a) Thirty-six (36) or forty-eight (48) bayonet base pallets in accordance with
NAVSEA DL 7375860 and associated Drawings 7375861 through 7375876 with the
following exception: All steel strapping shall be new (unused) material and in
accordance with MIL-STD-1660A. The size of the strapping used for securing the
top cap to the pallet base shall be .75 inch wide and 0.031 inch thick with
seals or seal-less banding in accordance with MIL-STD-1660A. The size of the
strapping used for securing the side panels and for the rails on the top cap and
pallet base shall be .75 inch wide and 0.031 or 0.020 inch thick and with seals
in accordance with MIL-STD1660A or seal-less banding. For AN/SSQ-53 test samples
using the 36-unit pallet, the pallet deck may be 1/2 inch thick solid plywood
(versus ¾ inch) and the pallet cap may be 3/8 inch thick plywood (versus 3/4
inch).
(b) CNU-239/E shipping containers and palletized in accordance with the PSS and
Appendix G. All steel strapping shall be new (unused) material and in accordance
with MIL-STD-1660A. The size of the strapping used for securing the top cap to
the pallet base shall be .75 inch wide and 0.031 inch thick with seals or
seal-less banding in accordance with MIL-STD-1660A. The size of the strapping
used for securing the side panels and for the rails on the top cap and pallet
base shall be .75 inch wide and 0.031 or 0.020 inch thick and with seals in
accordance with MIL-STD1660A or seal-less banding.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 39 of 39



(c) Packaging as approved by the local Government QAR. Any non-standard method
of packaging involving more than one unit shall use steel strapping (new)
material in accordance with MIL-STD-1660A. The size of the strapping shall be
.75 inch wide and 0.031 or 0.020 inch thick.
Items 0003, 0006, 0008, 0103, 0106, 0108, 0203, 0206, 0208, 0303, 0306, 0308,
0403, 0406, and 0408
D.1.3 Packaging for AN/SSQ-62E, AN/SSQ-101A, and AN/SSQ-125 Sonobuoys
The contractor shall package the deliverables for shipping in accordance with
the following:
(a) Pallets containing twenty (20) to thirty-six (36) sonobuoys in the LAU-126/A
SLCs (per D.1.3) shall be packaged in the 36 Unit Bayonet Base Pallets in
accordance with NAVSEA DL 7375860 and associated Drawings 7375861 through
7375876 with the following exception: All steel strapping shall be new (unused)
material and in accordance with MIL-STD-1660A. The size of the strapping used
for securing the top cap to the pallet base shall be .75 inch wide and 0.031
inch thick with seals or seal-less banding in accordance with MIL-STD-1660A. The
size of the strapping used for securing the side panels and for the rails on the
top cap and pallet base shall be .75 inch wide and 0.031 or 0.020 inch thick and
with seals in accordance with MIL-STD1660A or seal-less banding.
(b) For partial pallets of less than twenty (20) units the contractor may use
CNU-239/E shipping containers, palletized in accordance with the PSS and
Appendix G (steel strapping shall be in accordance with MIL-STD-1660A and .75
inch in width).    
(c) The contractor shall stack pallets no higher than three. The sonobuoy
manufacturer may procure the bayonet base part (NAVSEA 7375874) from Tri-City
Plastics, Midland, MI, Precision Plastics, Columbia City, IN, or another
manufacturer with access to the necessary Government owned tooling.


D.1.4 Packaging For AN/SSQ-62E, AN/SSQ-101A, and AN/SSQ-125 Test Samples
The contractor shall package the test samples (sonobuoys in SLCs) in one of the
following:
(a) Thirty-six (36) unit bayonet base pallets in accordance with NAVSEA DL
7375860 and associated Drawings 7375861 through 7375876 with the following
exception: All steel strapping shall be new (unused) material and in accordance
with MIL-STD-1660A. The size of the strapping used for securing the top cap to
the pallet base shall be .75 inch wide and 0.031 inch thick with seals or
seal-less banding in accordance with MIL-STD-1660A. The size of the strapping
used for securing the side panels and for the rails on the top cap and pallet
base shall be .75 inch wide and 0.031 or 0.020 inch thick and with seals in
accordance with MIL-STD1660A or seal-less banding.
(b) CNU-239/E shipping containers and palletized in accordance with the PSS and
Appendix G. All steel strapping shall be new (unused) material and in accordance
with MIL-STD-1660A. The size of the strapping used for securing the top cap to
the pallet base shall be .75 inch wide and 0.031 inch thick with seals or
seal-less banding in accordance with MIL-STD-1660A. The size of the strapping
used for securing the side panels and for the rails on the top cap and pallet
base shall be .75 inch wide and 0.031 or 0.020 inch thick and with seals in
accordance with MIL-STD1660A or seal-less banding.
(c) Packaging as approved by the local Government QAR. Any non-standard method
of packaging involving more than one unit shall use steel strapping (new)
material in accordance with MIL-STD-1660A. The size of the strapping shall be
.75 inch wide and 0.031 or 0.020 inch thick.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 40 of 40





Items 0004, 0104, and 0404
D.1.5 Packaging For MK-84 SUS Devices
The contractor shall package the deliverables for shipping in accordance with
the following:
(a) Packaging and palletization shall be in accordance with the signal
specification. The contractor shall supply all items except the GFE Shipping
Container (identified as LD 165132 on NAVAIR Drawing 2127756) and the GFE pallet
(identified as Item 1 on Naval Weapons Handling Center Drawing WR-54/131B).
(b) The GFE shipping container (small Arms Ammunition box MK 1 Mod 0) shall be
inspected prior to acceptance into the contractor’s store. The inspections shall
be in accordance with the signal specification. Rejected containers or pallets
shall be accumulated for return as directed by the contracting officer.


D.1.6 Packaging For MK-84 SUS Test Samples
The contractor shall package the MK-84 SUS test samples in one of the following:
(a) Packaging and palletization shall be in accordance with the following:
MK-84 SUS units shall be placed in Tray Assemblies in accordance with NAVAIR
Drawings 2127753, 2127754, and 2127755. Tray assemblies will be enclosed with a
vapor barrier bag meeting the requirements of 49 CFR Part 178.519. The vapor
barrier bags shall also be heat sealable, flexible and have a low water vapor
transmission rate. The water vapor transmission rate shall be no greater than
0.02 gms/100 sq. in./24 hours. Corrugated boxes meeting requirements of 49 CFR,
Part 178.516. The box inside dimensions shall be: Length - 17.45 in., width -
8.75, depth - 14.25.
(b) Packaging as approved by the local Government QAR.


D.1.7 Sonobuoy Launcher Container Requirements
The SLC shall be manufactured in accordance with the following:
a. The PSS and Appendix A replaces MIL-L-81745B.
b. NAVAIR Drawing 3065AS100 with the following changes:
(1) Change MIL-L-81745B to the PSS and Appendix A.
(2) Delete reference to DOD STD 100
(3) Delete reference to MIL-STD 210. Actual temperature requirements are
            provided in the PSS and Appendix A.


D.1.8 Gray Overpack (if required)
The gray overpack (CNU-239/E) where specified shall be in accordance with NAVAIR
DL 1458AS202 and DRAWING 1458AS202 and associated drawings, with the following
changes:


(a) Delete all references to MIL-D-3464; replace with; “that meet the physical
inspection and environmental test requirements of NAWCAD, Crane ETP
4.5.14-SOP-004.”
(b) Delete all references to MIL-T-43036; replace with ASTM D5330 Type 4
(c) Delete all references to MIL-STD-105; replace with; “The sample shall be
inspected for piece part construction, assembly and marking. The following table
defines the sample size and acceptance criteria for various lot or batch sizes.”


Lot or Batch Size
Sample Size
Allowable Defects
2 to 50
2
0
51 to 500
3
0
501 and over
5
1



(d) Delete all references to MIL-STD-480; replace with the PSS and Appendix D.
(e) Delete all references to SPD-15 and replace with PSS Appendix C.


Items 0005, 0007, 0009, 0105, 0107, 0109, 0205, 0207, 0209, 0305, 0307, 0309,
0405, 0407, and 0409
Packaging and marking of the technical, financial, and administrative data shall
be in accordance with Exhibit A – CDRLs, DD Form 1423.


Item 0010
Packaging and marking of the Performance Verification Tests items shall be in
accordance with best commercial practices to ensure safe delivery at
destination, as applicable.


D.2 MARKING


Items 0002, 0102, 0202, 0302, and 0402
D.2.1 Marking for AN/SSQ-53F




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 41 of 41



Each AN/SSQ-53F sonobuoy shall be serialized by contract year, manufacturer, lot
number, and unit. The serial number shall be unique for each sonobuoy delivered
under the contract.


Items 0001, 0002, 0003, 0006, 0008, 0101, 0102, 0103, 0106, 0108, 0201, 0202,
0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308, 0401, 0402, 0403, 0406, and 0408
D.2.1.1 Marking For Fleet Unit Sonobuoys And Reliability Test Samples
The nomenclature for these sonobuoys shall be AN/SSQ-36B, AN/SSQ-53F,
AN/SSQ-62E, AN/SSQ-101A, and AN/SSQ-125, as applicable. The abbreviated
nomenclature shall be Q-36B, Q-53F, Q-62E, Q-101A, and Q-125, as applicable. The
contractor shall use this nomenclature as required below.


D.2.1.2 Sonobuoy, Sonobuoy Launcher Container, and CNU-239 (Gray Overpack)
The contractor shall mark the sonobuoy, Sonobuoy Launcher Container (SLC), and
CNU-239 shipping container in accordance with the PSS and Appendix C.


D.2.1.3 Pallet Marking Instructions
The contractor shall mark the pallet in accordance with the PSS and Appendix C
and NAVAIR 5252.247-9517


Items 0004, 0104, and 0404
D.2.1.4 Marking For MK 84 SUS
The nomenclature for this item shall be Signal, Underwater Sound (SUS) MK 84 Mod
1. The abbreviated nomenclature shall be SUS MK 84 Mod 1. The contractor shall
use this nomenclature as required in Appendix C of the PSS. Marking of the SUS,
pallets, and ammunition box shall also be in accordance with Appendix C of the
PSS. The contractor shall mark the MK 84 MOD 1 SUS in accordance with Appendix C
of the PSS.


 




CLAUSES INCORPORATED BY FULL TEXT




252.223-7001
HAZARD WARNING LABELS (DEC 1991)

(a) "Hazardous material," as used in this clause, is defined in the Hazardous
Material Identification and Material Safety Data clause of this contract.
(b) The Contractor shall label the item package (unit container) of any
hazardous material to be delivered under this contract in accordance with the
Hazard Communication Standard (29 CFR 1910.1200 et seq). The Standard requires
that the hazard warning label conform to the requirements of the standard unless
the material is otherwise subject to the labeling requirements of one of the
following statutes:
(1) Federal Insecticide, Fungicide and Rodenticide Act;
(2) Federal Food, Drug and Cosmetics Act;
(3) Consumer Product Safety Act;
(4) Federal Hazardous Substances Act; or
(5) Federal Alcohol Administration Act.
(c) The Offeror shall list which hazardous material listed in the Hazardous
Material Identification and Material Safety Data clause of this contract will be
labeled in accordance with one of the Acts in paragraphs (b)(1) through (5) of
this clause instead of the Hazard Communication Standard. Any hazardous material
not listed will be interpreted to mean that a label is required in accordance
with the Hazard Communication Standard.
MATERIAL (If None, Insert "None.")    ACT
__________________________________    _____________________________
__________________________________    _____________________________
(d) The apparently successful Offeror agrees to submit, before award, a copy of
the hazard warning label for all hazardous materials not listed in paragraph (c)
of this clause. The Offeror shall submit the label with the Material Safety Data
Sheet being furnished under the Hazardous Material Identification and Material
Safety Data clause of this contract.
(e) The Contractor shall also comply with MIL-STD-129, Marking for Shipment and
Storage (including revisions adopted during the term of this contract).


 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 42 of 42







CLAUSES INCORPORATED BY FULL TEXT




5252.223-9502
HAZARDOUS MATERIAL (NAVAIR)(APR 2009) -

(a) Packaging, Packing, Marking, Labeling and Certification of Hazardous
materials for shipment by any mode or combination of transportation modes shall
be prepared (properly classed, described, packaged, marked, labeled, transport
vehicle placarded, etc.) for shipment in accordance with MIL-STD-129 and Title
49 Code of Federal Regulations (CFR), Part 100-199 as applicable. In the event
of any contradictions between the documents, 49 CFR shall govern or the
applicable modal transport regulation.
(b) In the event of a conflict between specific requirements in the contract or
order and existing applicable modal transport regulations, the regulations shall
take precedence. Under no circumstances shall the contractor knowingly use
materials, markings or procedures that are not in accordance with laws and
regulations applicable to the mode of transportation employed.
(c) To ascertain which Department of Defense, or local installation regulations,
concerning hazardous materials may have impact on this contract, the contractor
should contact: Environmental Director, (301) 757-6177, 47013 Hinkle Circle,
Bldg. 416, Room 200B, Patuxent River, MD 20670


 




CLAUSES INCORPORATED BY FULL TEXT




5252.247-9507
PACKAGING AND MARKING OF REPORTS (NAVAIR) (OCT 2005)

(a) All unclassified data shall be prepared for shipment in accordance with best
commercial practice. Classified reports, data and documentation, if any, shall
be prepared for shipment in accordance with the National Industry Security
Program Operating Manual, DoD 5220.22-M.
(b) The contractor shall prominently display on the cover of each report the
following information:
(1) Name and business address of contractor.
(2) Contract Number/Delivery/Task order number.
(3) Contract/Delivery/Task order dollar amount.
(4) Whether the contract was competitively or non-competitively awarded.
(5) Name of sponsoring individual.
(6) Name and address of requiring activity.


 




CLAUSES INCORPORATED BY FULL TEXT




5252.247-9508
PROHIBITED PACKING MATERIALS (NAVAIR) (JUN 1998)

The use of asbestos, excelsior, newspaper or shredded paper (all types including
waxed paper, computer paper and similar hydroscopic or non-neutral material) is
prohibited. In addition, loose fill polystyrene is prohibited for shipboard use.


 




CLAUSES INCORPORATED BY FULL TEXT








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 43 of 43



5252.247-9514
TECHNICAL DATA PACKING INSTRUCTIONS (NAVAIR) (SEP 1999)

Technical Data and Information shall be packed and packaged for domestic
shipment in accordance with best commercial practices. The package or envelope
should be clearly marked with any special markings specified in this contract
(or delivery/task order), e.g., Contract Number, CLIN, Device No., and document
title must be on the outside of the package. Classified reports, data and
documentation, if applicable, shall be prepared for shipment in accordance with
Defense Industrial Manual for Safeguarding Classified Information, DoD 5220.22M.


 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 44 of 44



Section E - Inspection and Acceptance


INSPECTION AND ACCEPTANCE
E.1 HARDWARE ACCEPTANCE


Items 0001, 0002, 0003, 0004, 0006, 0008, 0101, 0102, 0103, 0104, 0106, 0108,
0201, 0202, 0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308, 0401, 0402, 0403,
0404, 0406, and 0408
E.1.1 Sample Plans
The Government will test and accept production sonobuoys and SLCs in lots. Prior
to Government sampling, the contractor shall completely assemble all units for
each lot. The Government sampling will be in accordance with ANSI/ASQ Z1.4-2008
Sampling Procedures and Tables for Inspection by Attributes, except as modified
below:    
Normal Inspection to Reduced Inspection: a) Preceding 5 Lots Accepted.
Total Nonconforming less than Limit Number (Optional) – Limit number for 4.0 AQL
and 6.5 AQL is 15.


Production Steady is defined as: Five (5) consecutively produced lots shall be
determined as produced homogenously. The factors for determining a break in
homogeneity shall include configuration changes, plant shutdowns or any
production line interruptions.


Configuration changes – Preliminary Class I ECPs – ECPs will be evaluated upon
submission for determination of break in homogeneity by the Technical Point of
Contact (TPOC).


Plant shutdowns – Planned plant shutdowns greater than two weeks.


Production line interruption – Interruptions greater than two (2) working days
and other than those due to end of shift, day or week (a four-day weekend is not
considered a production line interruption) will be evaluated for determination
of break in homogeneity by the TPOC.


Normal to Tightened switching criteria: a) 4 of 6 or fewer consecutive lots are
not accepted.


Tightened Inspection to Normal Inspection: a) Single Lot Accepted.
The Government will begin by using the Normal Inspection level for CLINs 0001,
0002, 0003, 0004, 0006, and 0008 applying switching rules to change inspection
levels based on First Submission test samples only. The Government will reset to
Normal Inspection level when production lines are non-continuous from one
contract CLIN to another of the same production item. Lot Resubmission test
samples will be tested at the Normal Inspection level.
E.1.1.1 Defects
The Government will utilize Attachment 14 Open Ocean Test Defect Criteria to
determine critical defects, major defects, or minor defects for both First
Submission and Resubmission of Lot test samples. If requested by the contractor
and deemed advantageous to the Government, the Contracting Officer may permit
other lot sizes, sample sizes, and acceptance limits. The Government maintains
the right to test sonobuoys and/or SLCs to the service conditions identified
within the specifications and/or drawings. Sonobuoys and/or SLCs subjected to
any test or service condition identified within the specifications and/or
drawings meet the contractual reliability metrics after undergoing Reliability
Inspection testing identified in paragraph E.1.3.


E.1.2 Lot Sizes and Accept/Reject Criteria


The Government has selected two lot size ranges to be used for all sonobuoys and
the MK-84 SUS which are defined as: Lot Size A: 1201 – 3200 or Lot Size B: 501 –
1200. Normal lot size range for each product is defined




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 45 of 45



below. Based on award quantity and if mutually agreed to by both parties at
award, the other lot size may be used and all associated inspection requirements
will be adjusted according to the ANSI standard.


E.1.2.1 Q-53F, Q-62E, and MK-84 SUS
The following attributes from ANSI/ASQ Z1.4-2008 shall apply to the Q-53F, Q-62E
and MK-84 SUS:
Acceptance Quality Limit (AQL): 4.0
Sample Size Designation Letter: G
Inspection Level: S-4
Lot Size A: 1201 - 3200


Production lot sizes shall be as follows:


Q-53F – All lot sizes shall be 3,200 each, except the first two lots shall be
1,664 each and the last two lots to be delivered shall be between 1,201 and
3,200 each. All lots to be delivered, except the last lot, shall result in full
pallets (i.e., 48 each per pallet)


Q-62E – All lot sizes shall be 2,408 each, except the first two (2) lots shall
be 1,292 each and the last two (2) lots to be delivered shall be between 1,201
and 3,200 each. All lots to be delivered, except the last lot, shall result in
full pallets (i.e., 36 each per pallet)


MK-84 SUS – All lot sizes shall be 2,912 each, except the last lot shall be the
remaining units.
All lots to be delivered, except the last lot, shall result in full pallets
(i.e., 160 each per pallet).




In accordance with ANSI/ASQ Z1.4-2008 Normal Inspection, the lot sample size
shall be thirty-two (32) units. Acceptance of all lots will be based on the
following limits for defective units from the 32 unit test sample:


For the sonobuoy and SLC separately or MK-84 SUS device, there shall be: no
critical defects; and three (3) or less major defects for the 32 unit sample.


In accordance with ANSI/ASQ Z1.4-2008 Tightened Inspection, the lot sample size
shall be thirty-two (32) units. Acceptance of all lots will be based on the
following limits for defective units from the 32 unit test sample:


For the sonobuoy and SLC separately or MK-84 SUS device, there shall be: no
critical defects; and two (2) or less major defects for the 32 unit sample.


In accordance with ANSI/ASQ Z1.4-2008 Reduced Inspection, the Lot sample size
shall be thirteen (13) units. Acceptance of all lots will be based on the
following limits for defective units from the 13 unit test sample:


For the sonobuoy and SLC separately or MK-84 SUS device, there shall be: no
critical defects; and three (3) or less major defects for the 13 unit sample.
Reinstatement of Normal Inspection shall result if a lot tested under Reduced
Inspection is accepted with more than one (1) major defect.


E.1.2.2 Q-36B, Q-101A, and Q-125
The following attributes from ANSI/ASQ Z1.4-2008 shall apply to the Q-36B,
Q-101A, and Q-125:
AQL: 6.5
Sample Size Designation Letter: F
Inspection Level: S-4
Lot Size B: 501 - 1200


Production lot sizes shall be as follows:


Q-36B – Order quantity between 2,000 to 2,344 – One lot shall be 1,172 and the
other lot shall be the remaining units.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 46 of 46





Q-36B – Order quantity greater than 2,344 - All lot sizes shall be 1,172 each,
except the last two lots to be delivered shall be between 501 and 1,200 each.
All lots to be delivered, except the last lot, shall result in full pallets
(i.e., 48 each per pallet)


Q-101A – Order quantity between 1,500 to 1,548 – The first two (2) lots shall be
524 each and other lot shall be the remaining units.


Q-101A – Order quantity greater than 1,548 - All lot sizes shall be 812 each,
except the first two (2) lots shall be 524 each and the last two (2) lots to be
delivered shall be between 501 and 1,200 each. All lots to be delivered, except
the last lot, shall result in full pallets (i.e., 36 each per pallet)


Q-125 – All lot sizes shall be 812 each, except the first two (2) lots shall be
524 each and the last two (2) lots to be delivered shall be between 501 and
1,200 each. All lots to be delivered, except the last lot, shall result in full
pallets (i.e., 36 each per pallet)


In accordance with ANSI/ASQ Z1.4-2008 Normal Inspection, the lot sample size
shall be twenty (20) units. Acceptance of all lots will be based on the
following limits for defective units from the 20 unit test sample:


For the sonobuoy and SLC separately, there shall be: no critical defects; and
three (3) or less major defects for the 20 unit sample.


In accordance with ANSI/ASQ Z1.4-2008 Tightened Inspection, the lot sample size
shall be twenty (20) units. Acceptance of all lots will be based on the
following limits for defective units from the 20 unit test sample:


For the sonobuoy and SLC separately, there shall be: no critical defects; and
two (2) or less major defect for the 20 unit sample.


In accordance with ANSI/ASQ Z1.4-2008 Reduced Inspection, the lot sample size
shall be eight (8) units. Acceptance of all lots will be based on the following
limits for defective units from the 8 unit test sample:


For the sonobuoy and SLC separately, there shall be: no critical defects; and
three (3) or less major defects for the 8 unit sample. Reinstatement of Normal
Inspection shall result if a lot tested under Reduced Inspection is accepted
with more than one (1) major defect.




E.1.3 Reliability Inspection including Air Drop Test
The Government may conduct reliability inspection as an open ocean environment
air drop. The Government will
conduct inspection testing using Attachment 13 Standard Operating Procedure for
Laboratory & Ocean Testing of Sonobuoys, SLCs and Associated Packaging and
Attachment 14 Open Ocean Test Defect Criteria. No more than two (2) test sites
will be used to perform reliability inspection on a lot sample. The total number
of defective units observed at the test site(s) will be used to determine lot
acceptability. Attachment 13 Standard Operating Procedure for Laboratory & Ocean
Testing of Sonobuoys, SLCs and Associated Packaging and Attachment 14 Open Ocean
Test Defect Criteria are used for defect criteria and classification. The
contractor may delay mating the sonobuoys to SLCs on the balance of the
production lot, until it receives final acceptance from the Contracting Officer.
The Government may conduct testing at an alternate site such as a Naval
Laboratory or Government test range. The Contracting Officer will provide the
contractor with three (3) calendar days advance notice when an alternate site is
being used.


E.1.3.1 Lot Sample Submission
The lot sample shall be submitted for reliability inspection with a DD Form 1222
(Request for and Results of Tests).


E.1.4 Interruption of Reliability Inspection
After submittal of the lot sample, the contractor may request an interruption of
the reliability inspection process




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 47 of 47



through one of the following actions. The contractor shall notify the local QAR
when they request termination or withdrawal.
(a) Termination of Inspection/Test in Progress. The contractor may request
termination of inspections
already in process. The Contracting Officer or the authorized Government
representative may then terminate the test
if it is advantageous to the Government. If no defects are identified during the
inspections prior to air launch or air
launch tests have not begun, the sample under examination will be reported as
"withdrawn" and processed as
indicated below, otherwise, it will be rejected. The test report will detail the
results of the inspections and tests
performed. Section B of the DD Form 1222 will be completed, detailing the
termination.
(b) Withdrawal of a Production Lot Sample Prior to Initiation of the Test
Process (1) Lot Sample Returned to Contractor. The contractor may request
withdrawal of the lot sample and its return to the contractor at the
contractor's expense. The Contracting Officer will authorize the withdrawal and
return of the lot sample to the contractor via a DD Form 1149 on a commercial
bill of lading. Section B of the DD Form 1222 will be completed, detailing the
withdrawal. The lot shall then be resubmitted. (2) Lot Sample Held at Test Site.
The contractor may request withdrawal of the lot sample and its storage at the
receiving warehouse. The Contracting Officer will authorize the withdrawal and
storage of the lot.
Section B of the DD Form 1222 will be completed, detailing the withdrawal and
noting the date of the withdrawal
request. Subsequently, the contractor may request release of the lot sample or
withdrawal (returned to contractor).
The Contracting Officer is the authorizing official for either request.


E.1.5 Recovered Lot Sample Units
Recovered defective units from an accepted lot sample may be returned to the
contractor for failure analysis, at the
Government's expense, via an authorized DD Form 1149. The Government will pay
shipping costs only; the
contractor is responsible for all failure analysis costs. Recovered defective
units, as classified in Attachment 13 Standard Operating Procedure for
Laboratory & Ocean Testing of Sonobuoys, SLCs and Associated Packaging and
Attachment 14 Open Ocean Test Defect Criteria, from a rejected lot sample will
be returned to the contractor for failure analysis, at the contractor's expense,
via an authorized DD Form 1149. If requested by the contractor, two (2) or less
recovered nondefective units from a lot sample may be returned to the contractor
for a failure analysis comparison. The units will be returned, at the
contractor's expense, via an authorized DD Form 1149. The contractor shall not
use material, parts or components from recovered lot samples in production
units.


E.1.6 Lot Rework and Resubmission
A lot which is rejected as a result of reliability inspection shall be reworked
and resubmitted within 60 days after
notice of lot rejection. The following conditions shall be met before the lot's
resubmission sample is selected for reliability inspection:
(a) Failure Analysis for each defective unit shall be performed by the
contractor and the
cause or most probable cause for each defect shall be identified.
(b) Screening Sample. The local Government QAR will randomly select an 80-unit
screening sample from
the remainder of the lot, unless otherwise authorized by the Procuring
Contracting Officer. The sample shall be
inspected/tested for each defect cause or probable cause identified in failure
analysis. The screening sample is not
required if the contractor chooses to rework the lot for all defects.
(c) Rework Procedure. A rework procedure for each defect observed in both the
reliability inspection and
the screening sample shall be prepared. Rework procedures for all other defects
found in the screening sample shall
be determined in accordance with the contractor's Material Review Board (MRB)
procedures.
(d) Rework. The lot shall be reworked conforming to the rework procedure. Units
with defects shall be
reworked or replaced in accordance with the procedure. The contractor shall
build up the lot back to the lot size
specified in the contract (including the lot sample).
(e) Resubmission. The procedure for lot submission shall be followed. New lot
samples shall be identified
with increasing submission numbers.
(1) Rejected Lots. If a lot is rejected on the third submission, the
requirements for a possible resubmission shall
be as required by the Contracting Officer. This may include the determination
that part or all of the rejected lot's
material as non-conforming; and, may require resubmission of the lot with new
material. If only the SLC lot is rejected and the reported defects are air
launch related, then the lot sample shall be resubmitted with sonobuoys or
non-operational replicas (same air descent control system and external
configuration). If the reported SLC defects are not air launch related then the
lot sample may be resubmitted without sonobuoys.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 48 of 48



(2) Withdrawal of Lot Sample (returned to contractor). A new sample shall be
drawn along with a
new DD Form 1222. The lot sample shall retain its submission number with a "W"
added on when it is resubmitted
to designate that it was previously withdrawn.
(3) Withdrawal of Lot Sample (held at test site). The DD Form 1222 shall be
modified to indicate
the resubmission. The lot sample shall retain its submission number with a "W"
added on when it is resubmitted to
designate that it was previously withdrawn.


E.1.7 Waiver of Rework or Resubmission
The contractor may request the Contracting Officer to consider a waiver of a
rejected Lot for rework or resubmission if:
(a) the exact or probable cause for the defects are not found in the screening
sample; or
(b) rework of the entire lot is not considered practical because of the nature
of the defect(s)
found in the screening sample and effective corrective action is identified for
future lots; or
(c) the impact of the defects on fleet use is minimal; or
(d) the rework is minor in nature and does not require testing.
This waiver is solely at U.S. Government discretion.
If the Government subsequently grants a waiver, the contractor is not required
to replace the lot sample.


E.1.8 Reclaimed Material
The contractor may use material, parts, or components reclaimed from rejected
lots but not recovered lot test
samples, in accordance with procedures approved by the local Government QAR.


E.1.9 DD Form 250
Acceptance will be performed by the cognizant Contract Administrative Office via
DD Form 250.


E.2 CDRLs ACCEPTANCE


Items 0005, 0007, 0010, 0105, 0107, 0109, 0205, 0207, 0209, 0305, 0307, 0309,
0405, 0407, and 0409
Inspection and acceptance of the technical, financial, and administrative data
will be performed in accordance with Exhibit A – CDRLs, DD Form 1423.


E.3 PERFORMANCE VERIFICATION TESTS ACCEPTANCE


Item 0012
Inspection of the Performance Verification Tests will be performed in accordance
with Section C, paragraph C.1.
Acceptance will be performed by AIR-4.5.14 via DD Form 250.


















INSPECTION AND ACCEPTANCE TERMS


Supplies/services will be inspected/accepted at:


CLIN
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
1
Origin
Government
Origin
Government
2
Origin
Government
Origin
Government





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 49 of 49



3
Origin
Government
Origin
Government
4
Origin
Government
Origin
Government
5
Destination
Government
Destination
Government
6
Origin
Government
Origin
Government
7
Destination
Government
Destination
Government
8
Origin
Government
Origin
Government
9
Origin
Government
Origin
Government
10
Destination
Government
Destination
Government
11
Origin
N/A
Origin
Government
101
Origin
Government
Origin
Government
102
Origin
Government
Origin
Government
103
Origin
Government
Origin
Government
104
Origin
Government
Origin
Government
105
Destination
Government
Destination
Government
106
Origin
Government
Origin
Government
107
Destination
Government
Destination
Government
108
Origin
Government
Origin
Government
109
Destination
Government
Destination
Government
201
Origin
Government
Origin
Government
202
Origin
Government
Origin
Government
203
Origin
Government
Origin
Government
204
N/A
N/A
N/A
Government
205
Destination
Government
Destination
Government
206
Origin
Government
Origin
Government
207
Destination
Government
Destination
Government
208
Origin
Government
Origin
Government
209
Destination
Government
Destination
Government
301
Origin
Government
Origin
Government
302
Origin
Government
Origin
Government
303
Origin
Government
Origin
Government
304
N/A
N/A
N/A
Government
305
Destination
Government
Destination
Government
306
Origin
Government
Origin
Government
307
Destination
Government
Destination
Government
308
Origin
Government
Origin
Government
309
Destination
Government
Destination
Government
401
Origin
Government
Origin
Government
402
Origin
Government
Origin
Government
403
Origin
Government
Origin
Government
404
Origin
Government
Origin
Government
405
Destination
Government
Destination
Government
406
Origin
Government
Origin
Government
407
Destination
Government
Destination
Government
408
Origin
Government
Origin
Government
409
Destination
Government
Destination
Government







--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 50 of 50



 




CLAUSES INCORPORATED BY REFERENCE




52.246-16
Responsibility For Supplies
APR 1984
 



 




CLAUSES INCORPORATED BY FULL TEXT




52.246-11
HIGHER-LEVEL CONTRACT QUALITY REQUIREMENT (FEB 1999)

The Contractor shall comply with the higher-level quality standard selected
below. [If more than one standard is listed, the offeror shall indicate its
selection by checking the appropriate block.]


Title     Number     Date     Tailoring


Attachment 7 PSS Appendix D (e.g., ISO 9001)
Attachment 18 PSS Appendix D (e.g., AS 9100) AS9100 validity NLT 1 August 2015
 




CLAUSES INCORPORATED BY FULL TEXT




5252.209-9503
CONTRACTOR NOTIFICATION TO QUALITY ASSURANCE (NAVAIR) (MAY 2009)

(a) Due to the critical application of the material contracted for hereunder, a
representative of NAWCAD, Quality Assurance Section (QAS) is available to
furnish technical assistance on quality assurance matters and shall have the
option of conducting quality assurance surveillance for the first lot of
material produced under this contract (and subsequent lots if necessary). This
QAS surveillance requirement will be performed in conjunction with the Quality
Assurance Representative (QAR) of the cognizant Defense Contract Management
Agency (DCMA) and does not abrogate the authority of the DCMA QAR.


 




CLAUSES INCORPORATED BY FULL TEXT




5252.246-9512
INSPECTION AND ACCEPTANCE (NAVAIR) (OCT 2005)

(a) Inspection and acceptance of the supplies or services to be furnished
hereunder shall be performed by a
representative of the cognizant Contract Administration Office at the
contractor’s or subcontractor’s plant


(b) Acceptance of all Contract Line Items/Sub Line Items (CLINs/SLINs) shall be
made by signature of the accepting authority on a DD 250 submitted through the
WAWF system. Acceptance will only occur when the accepting authority is sure
that inspections performed demonstrate compliance with contract requirements.


 








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 51 of 51



CLAUSES INCORPORATED BY FULL TEXT




5252.246-9514
INSPECTION AND ACCEPTANCE OF TECHNICAL DATA AND INFORMATION (NAVAIR) (FEB 1995)

Inspection and acceptance of technical data and information will be performed by
the Procuring Contracting Officer (PCO) or his duly authorized representative.
Inspection of technical data and information will be performed by ensuring
successful completion of the requirements set forth in the DD Form 1423,
Contract Data Requirements List (CDRL) and incorporation/resolution of
Government review comments on the data items. Acceptance will be evidenced by
execution of an unconditional DD Form 250, Material Inspection and Receiving
Report, as appropriate, and/or upon receipt of a second endorsement acceptance
by the PCO on the attachment to this contract entitled Exhibit A. The attached
form will not be used for high cost data such as drawings, specifications, and
technical manuals.


 




CLAUSES INCORPORATED BY FULL TEXT




5252.246-9517
CONSTRUCTIVE ACCEPTANCE PERIOD (NAVAIR) (MAR 1999)

For the purpose of FAR Clause 52.232-25, “Prompt Payment”, paragraph (a)(5)(i),
Government acceptance shall be deemed to have occurred constructively on the
46th day after the contractor delivered the supplies or performed the services.


 




CLAUSES INCORPORATED BY FULL TEXT




5252.246-9528
INSPECTION AND ACCEPTANCE (SPECIAL CONDITIONS) (NAVAIR) (OCT 2005)

(a) Initial inspection of the supplies to be furnished hereunder shall be made
by local QAR at the contractor’s or subcontractor’s plant located at TBD at time
of award. Final inspection and acceptance shall be made by local QAR within 45
days after Lot Sample has been selected by the local QAR.
(b) Initial inspection shall consist of quality assurance at point of
manufacture and/or assembly and check/test prior to shipment. Final inspection
and acceptance will be made by the Receiving Activity after installation/check
out testing of the supplies.
 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 52 of 52



Section F - Deliveries or Performance


DELIVERIES OR PERFORMANCE
Items 0001, 0002, 0003, 0004, 0006, 0008, 0011, 0101, 0102, 0103, 0104, 0106,
0108, 0201, 0202, 0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308, 0401, 0402,
0403, 0404, 0406, and 0408
F.1 PLACE OF DELIVERY
The contractor shall deliver the production units from each accepted lot to the
location(s) listed below, or any other location(s) as may be required by the
contracting office. The Technical Point of Contact (TPOC) will provide
instructions as to the location the contractor is to ship an accepted lot (the
remaining units after test), in the email containing the Final Acceptance Test
Report (FATR) issued by NAWCAD Crane. The shipping documents shall indicate a
Required Delivery Date (RDD) no later than 14 days after shipment is picked up
by the carrier for locations within continental United States (CONUS). For
shipments to locations outside continental United States (OCONUS), the shipping
documents shall indicate an RDD to the point of embarkation no later than 14
days after shipment is picked up by the carrier. The contractor shall pack and
submit for final inspection and acceptance sonobuoys from a passed lot within
fifteen (15) working days of receipt of the final acceptance test report from
NAWCAD Crane. The procedure for an accepted lot should be as follows:


1. The Government will send the FATR with shipping instructions to the
contractor. (Note: The FATR is the normal method of notification for lot
acceptance; however, the procedure outlined below (2 and 3) shall also be
followed if the Government uses an alternate method of notification to signify
lot acceptance (i.e., notification letter, e-mail, or an approved Waiver
request).


2. The contractor shall submit a WAWF form referenced in DFARS Clause
252.232-7006 to DCMA (or authorized Government representative) for signature
thus starting the process to ship the lot via Government Bill of Lading (GBL).


3. NAWCAD, Crane will provide DD Form 1348-1A (Issue Release / Receipt Document)
and the Navy Ammunition Transaction Report to the contractor. These two items
shall be attached to the signed DD Form 250 and shall accompany the lot being
shipped.


Production CLIN Material Mailing Address        
UIC:  N00421                         
NAWCAD Crane
14051 SGM Gene Shaw Technology Drive, Suite A
Crane, IN 47522 


ATTN: Charles Kimble


*******************************************
UIC:  W62G2T                         


Commanding Officer   
Distribution Depot San Joaquin   
25600 South Chrisman Road   
Warehouse #28   
Tracy, CA 95376-5000  


ATTN:  James Luke (209) 839-5134


*******************************************
UIC:  N00189                          


Commanding Officer    
Transportation Office    




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 53 of 53



Defense Distribution Depot Norfolk    
1968 Gilbert Street Building X136    
Norfolk, VA 23512-0001  


ATTN:  Leland White (757) 444-7799


********************************************
UIC: N68836                        


Commanding Officer
Naval Air Station Jacksonville
Yorktown Avenue, BLDG 111, Door 24
Jacksonville, FL 32212-5000


ATTN: Christopher Scott (904) 542-5261


********************************************
UIC:  N61168                        


Commander
NAVAIR Warfare Center Aircraft Division
22347 Cedar Pt. Rd., BLDG 2185, Unit 6
Patuxent River, MD 20670-1161
ATTN: Dave Seevers/Tommy Farr (301) 342-2079/5737


************** **********************************
UIC: R35705


Tactical Support Center North Island
Patrol Reconnaissance Force PAC DET
BLDG 797 2nd Deck
San Diego, CA 92135-7136


ATTN: AO1 Puryear (619) 767-7218


**********************************
UIC: N61048
 
Commanding Officer
NMC DET Whidbey Island
Bldg 423
3625 North Intrepid Rd
Oak Harbor, WA 98278-5000


ATTN: Bill Carpenter (360) 257-3941


***************************************************
UIC: N66001


SPAWAR Systems Center Pacific
4297 Pacific Highway, Bldg 7
San Diego, CA 92110-5000


ATTN: Scott Granzow, Code 56420 (619) 553-3443




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 54 of 54





For the MK 84 SUS
UIC: W53XMD


W39Z Crane Army Ammo Activity
Receiving
Bldg 2074 300 Hwy 361
Crane, IN 47522-5099


ATTN: Bob Mermoud (812) 854-4395


F.2 RELIABILITY/INSPECTION TEST SAMPLES
The contractor shall submit production lots for selection of a test sample to
the cognizant Government inspector at the site of complete assembly.


F.2.1 Place of Delivery for Reliability Inspection Samples
The contractor shall ship the Reliability Inspection Samples to the following
address:


SPAWAR Systems Center Pacific
Attn: Scott Granzow, Code 56420
4297 Pacific Highway, Bldg 7
San Diego, CA 92110-5000


NOTE: If the Government chooses an alternate test site, the above shipping
address may not apply. In such cases, the Government will provide an alternate
shipping address to the contractor.


F.2.2 Notice of Shipment to Cognizant Contract Administration Office
Whenever a shipment is made under this contract (regardless of whether the
shipment is transported under a commercial or Government bill of lading (GBL)),
the contractor shall notify the cognizant field contract
administration office by the most expedient means. The notification shall
include the following information: date of shipment; contract number; item
number and quantity shipped; and name of carrier accepting shipment from the
contractor. The contractor shall confirm all notifications made by telephone, in
writing.


F.3 MATERIAL SAFETY DATA SHEETS
The contractor shall provide Material Safety Data Sheets, OSHA form 174 or
equivalent form containing identical data items communicating to users the
chemical, physical, and hazardous properties of their product. Material Safety
Data Sheets are not required for all products used in the manufacture of the
final product. Material Safety Data Sheets are required for any item contained
in the final product which require special disposal or handling during
operational use or de-mil operations. This form shall comply with the OSHA
Hazard Communication Standard, Title 29 CFR 1910.1200. In addition to the
instructions IAW NAVAIR Clause 5252.223-9501, the contractor shall deliver the
MSDS concurrent with CDRL A001 deliverable to the following addresses:
Tim.Perry@navy.mil/Charles.kimble@navy.mil. An alternate method is to mail one
(1) copy of the MSDS to the following address:


If via US Postal Service:
NAWCAD 4.5.14.3
PO BOX 68
Crane, IN 47522-0068


If other than US Postal Service:
NAWCAD 4.5.14
14051 SGM Gene Shaw Technology Drive, Suite A
Crane, IN 47522


F.4 REQUIRED DELIVERY INFORMATION




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 55 of 55



The Government will establish a delivery schedule in the delivery order based on
the following:


- The first production lot shall be delivered no later than 365 days after
award.
- The last production lot shall be delivered no later than 730 days after award.






Items 0005, 0007, 0010, 0105, 0107, 0109, 0205, 0207, 0209, 0305, 0307, 0309,
0405, 0407 and 0409
The technical, financial, and administrative data shall be delivered in
accordance with Exhibit A – CDRLs, DD Form 1423.


Item 0010
F.5 TIME OF DELIVERY FOR PERFORMANCE VERIFICATION PROGRAM


Required Delivery Guidelines




Buoy/Device
TEST DESCRIPTION
SUCCESSFUL COMPLETION WITHIN DAYS AFTER DATE OF DELIVERY ORDER AWARD
Q-36B, 125
 
 
 
Environ/Lab
150
 
Ocean Air Drop
180
 
 
 
MK 84 SUS
 
 
 
Ocean Air Drop
180





Note 1: 730 days ADC means After Date of Delivery Order.


Note 2: Ship to address and UIC are addressed in Section F, paragraph F.1


*Notes 1 and 2 above pertain to the following Delivery Information Chart:














DELIVERY INFORMATION


CLIN
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
1
17-JUL-2016
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 56 of 56



 
 
 
 
 
2
17-JUL-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
3
17-JUL-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
4
17-JUL-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
5
N/A
[____]
N/A
N/A
 
 
 
 
 
6
17-JUL-2016
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
7
N/A
[____]
N/A
N/A
 
 
 
 
 
8
17-JUL-2016
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
9
17-JAN-2015
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
10
N/A
[____]
N/A
N/A
 
 
 
 
 
11
17-JAN-2015
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 WESTGATE COURT
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
101
30-OCT-2016
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
102
30-OCT-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 57 of 57



103
30-OCT-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
104
30-OCT-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
105
N/A
[____]
N/A
N/A
 
 
 
 
 
106
30-OCT-2016
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
107
N/A
[____]
N/A
N/A
 
 
 
 
 
108
30-OCT-2016
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
109
N/A
[____]
N/A
N/A
 
 
 
 
 
201
30-OCT-2017
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
202
30-OCT-2017
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
203
30-OCT-2017
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
204
N/A
[____]
N/A
N/A
 
 
 
 
 
205
N/A
[____]
N/A
N/A
 
 
 
 
 
206
30-OCT-2017
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 58 of 58



207
N/A
[____]
N/A
N/A
 
 
 
 
 
208
30-OCT-2017
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
209
N/A
[____]
N/A
N/A
 
 
 
 
 
301
30-OCT-2018
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
302
30-OCT-2018
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
303
30-OCT-2018
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
304
N/A
[____]
N/A
N/A
 
 
 
 
 
305
N/A
[____]
N/A
N/A
 
 
 
 
 
306
30-OCT-2018
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
307
N/A
[____]
N/A
N/A
 
 
 
 
 
308
30-OCT-2018
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
309
N/A
[____]
N/A
N/A
 
 
 
 
 





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 59 of 59



401
30-OCT-2019
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
402
30-OCT-2019
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
403
30-OCT-2019
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
404
30-OCT-2019
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
405
N/A
[____]
N/A
N/A
 
 
 
 
 
406
30-OCT-2019
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
407
N/A
[____]
N/A
N/A
 
 
 
 
 
408
30-OCT-2019
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
409
N/A
[____]
N/A
N/A

 


CLAUSES INCORPORATED BY REFERENCE








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 60 of 60



52.242-15
Stop-Work Order
AUG 1989
 
52.242-17
Government Delay Of Work
APR 1984
 
52.247-29
F.O.B. Origin
FEB 2006
 
52.247-34
F.O.B. Destination
NOV 1991
 
52.247-55
F.O.B. Point For Delivery Of Government-Furnished Property
JUN 2003
 
252.246-7000
Material Inspection And Receiving Report
MAR 2008
 
252.247-7023
Transportation of Supplies by Sea
MAY 2002
 
252.247-7024
Notification Of Transportation Of Supplies By Sea
MAR 2000
 
252.247-7028
Application for U.S. Government Shipping Documentation/Instructions
JUN 2012
 

 


CLAUSES INCORPORATED BY FULL TEXT




252.211-7003
ITEM IDENTIFICATION AND VALUATION (JUN 2011)

(a) Definitions. As used in this clause--
“Automatic identification device” means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.
“Concatenated unique item identifier” means--
(1) For items that are serialized within the enterprise identifier, the linking
together of the unique identifier data elements in order of the issuing agency
code, enterprise identifier, and unique serial number within the enterprise
identifier; or
(2) For items that are serialized within the original part, lot, or batch
number, the linking together of the unique identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot, or batch number.
“Data qualifier” means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.
“DoD recognized unique identification equivalent” means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at IUID Equivalents.
“DoD unique item identification” means a system of marking items delivered to
DoD with unique item identifiers that have machine-readable data elements to
distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall
include the data elements of the enterprise identifier and a unique serial
number. For items that are serialized within the part, lot, or batch number
within the enterprise identifier, the unique item identifier shall include the
data elements of the enterprise identifier; the original part, lot, or batch
number; and the serial number.
“Enterprise” means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.
“Enterprise identifier” means a code that is uniquely assigned to an enterprise
by an issuing agency.
“Government’s unit acquisition cost” means--
(1) For fixed-price type line, subline, or exhibit line items, the unit price
identified in the contract at the time of delivery;
(2) For cost-type or undefinitized line, subline, or exhibit line items, the
Contractor’s estimated fully burdened unit cost to the Government at the time of
delivery; and
(3) For items produced under a time-and-materials contract, the Contractor’s
estimated fully burdened unit cost to the Government at the time of delivery.
“Issuing agency” means an organization responsible for assigning a globally
unique identifier to an enterprise (e.g., Dun & Bradstreet's Data Universal
Numbering System (DUNS) Number, GS1 Company Prefix, Allied Committee 135 NATO
Commercial and Government Entity (NCAGE)/Commercial and Government Entity (CAGE)
Code, or the Coded Representation of the North American Telecommunications
Industry Manufacturers, Suppliers, and




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 61 of 61



Related Service Companies (ATIS-0322000) Number), European Health Industry
Business Communication Council (EHIBCC) and Health Industry Business
Communication Council (HIBCC)), as indicated in the Register of Issuing Agency
Codes for ISO/IEC 15459, located at
http://www.nen.nl/web/Normen-ontwikkelen/ISOIEC-15459-Issuing-Agency-Codes.htm .
“Issuing agency code” means a code that designates the registration (or
controlling) authority for the enterprise identifier.
“Item” means a single hardware article or a single unit formed by a grouping of
subassemblies, components, or constituent parts.
“Lot or batch number” means an identifying number assigned by the enterprise to
a designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.
“Machine-readable” means an automatic identification technology media, such as
bar codes, contact memory buttons, radio frequency identification, or optical
memory cards.
“Original part number” means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form, fit,
function, and interface.
“Parent item” means the item assembly, intermediate component, or subassembly
that has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.
“Serial number within the enterprise identifier” means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.
“Serial number within the part, lot, or batch number” means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.
“Serialization within the enterprise identifier” means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.
“Serialization within the part, lot, or batch number” means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.
“Unique item identifier” means a set of data elements marked on items that is
globally unique and unambiguous. The term includes a concatenated unique item
identifier or a DoD recognized unique identification equivalent.
“Unique item identifier type” means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at UII Types .
(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.
(c) Unique item identifier.
(1) The Contractor shall provide a unique item identifier for the following:
(i) All delivered items for which the Government's unit acquisition cost is
$5,000 or more.
(ii) The following items for which the Government's unit acquisition cost is
less than $5,000:
Contract line, subline, or exhibit line item No
Item description
 
 
 
 
 
 

(iii) Subassemblies, components, and parts embedded within delivered items as
specified in Attachment Number ----.
(2) The unique item identifier and the component data elements of the DoD unique
item identification shall not change over the life of the item.
(3) Data syntax and semantics of unique item identifiers. The Contractor shall
ensure that--
(i) The encoded data elements (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:
(A) Application Identifiers (AIs) (Format Indicator 05 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology--EAN/UCC Application Identifiers and Fact Data
Identifiers and Maintenance and ANSI MH 10.8.2 Data Identifier and Application
Identifier Standard.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 62 of 62



(B) Data Identifiers (DIs) (Format Indicator 06 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology--EAN/UCC Application Identifiers and Fact Data
Identifiers and Maintenance and ANSI MH 10.8.2 Data Identifier and Application
Identifier Standard.
(C) Text Element Identifiers (TEIs) (Format Indicator 12 of ISO/IEC
International Standard 15434), in accordance with the Air Transport Association
Common Support Data Dictionary; and
(ii) The encoded data elements of the unique item identifier conform to the
transfer structure, syntax, and coding of messages and data formats specified
for Format Indicators 05, 06, and 12 in ISO/IEC International Standard 15434,
Information Technology--Transfer Syntax for High Capacity Automatic Data Capture
Media.
(4) Unique item identifier.
(i) The Contractor shall--
(A) Determine whether to--
(1) Serialize within the enterprise identifier;
(2) Serialize within the part, lot, or batch number; or
(3) Use a DoD recognized unique identification equivalent; and
(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; DoD recognized unique identification equivalent; and
for serialization within the part, lot, or batch number only: original part,
lot, or batch number) on items requiring marking by paragraph (c)(1) of this
clause, based on the criteria provided in the version of MIL-STD-130,
Identification Marking of U.S. Military Property, cited in the contract
Schedule.
(ii) The issuing agency code--
(A) Shall not be placed on the item; and
(B) Shall be derived from the data qualifier for the enterprise identifier.
(d) For each item that requires unique item identification under paragraph
(c)(1)(i) or (ii) of this clause, in addition to the information provided as
part of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the Material Inspection and Receiving Report, the
following information:
(1) Unique item identifier.
(2) Unique item identifier type.
(3) Issuing agency code (if concatenated unique item identifier is used).
(4) Enterprise identifier (if concatenated unique item identifier is used).
(5) Original part number (if there is serialization within the original part
number).
(6) Lot or batch number (if there is serialization within the lot or batch
number).
(7) Current part number (optional and only if not the same as the original part
number).
(8) Current part number effective date (optional and only if current part number
is used).
(9) Serial number (if concatenated unique item identifier is used).
(10) Government's unit acquisition cost.
(11) Unit of measure.
(e) For embedded subassemblies, components, and parts that require DoD unique
item identification under paragraph (c)(1)(iii) of this clause, the Contractor
shall report as part of, or
associated with, the Material Inspection and Receiving Report specified
elsewhere in this contract, the following information:
(1) Unique item identifier of the parent item under paragraph (c)(1) of this
clause that contains the embedded subassembly, component, or part.
(2) Unique item identifier of the embedded subassembly, component, or part.
(3) Unique item identifier type.**
(4) Issuing agency code (if concatenated unique item identifier is used).**
(5) Enterprise identifier (if concatenated unique item identifier is used).**
(6) Original part number (if there is serialization within the original part
number).**
(7) Lot or batch number (if there is serialization within the lot or batch
number).**
(8) Current part number (optional and only if not the same as the original part
number).**
(9) Current part number effective date (optional and only if current part number
is used).**
(10) Serial number (if concatenated unique item identifier is used).**
(11) Description.
** Once per item.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 63 of 63



(f) The Contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the data submission procedures at Data
Submission Info .
(g) Subcontracts. If the Contractor acquires by subcontract, any item(s) for
which unique item identification is required in accordance with paragraph (c)(1)
of this clause, the Contractor shall include this clause, including this
paragraph (g), in the applicable subcontract(s).








5252.216-9506
MINIMUM AND MAXIMUM QUANTITIES (NAVAIR) (MAR 1999)

As referred to in paragraph (b) of FAR 52.216-22 " Indefinite Quantity" of this
contract, the contract minimum quantity is 1,500; the maximum quantity is
776,000.








5252.247-9505
TECHNICAL DATA AND INFORMATION (NAVAIR) (FEB 1995)

Technical Data and Information shall be delivered in accordance with the
requirements of the Contract Data Requirements List, DD Form 1423, Exhibit A,
attached hereto, and the following:
(a) The contractor shall concurrently deliver technical data and information per
DD Form 1423, Blocks 12 and 13 (date of first/subsequent submission) to all
activities listed in Block 14 of the DD Form 1423 (distribution and addresses)
for each item. Complete addresses for the abbreviations in Block 14 are shown in
paragraph (g) below. Additionally, the technical data shall be delivered to the
following cognizant codes, who are listed in Block 6 of the DD Form 1423.
(1) PCO, Code AIR-2.5.1.13
(2) ACO, Code TBD
(b) Partial delivery of data is not acceptable unless specifically authorized on
the DD Form 1423, or unless approved in writing by the PCO.
(c) The Government review period provided on the DD Form 1423 for each item
commences upon receipt of all required data by the technical activity designated
in Block 6.
(d) A copy of all other correspondence addressed to the Contracting Officer
relating to data item requirements (i.e., status of delivery) shall also be
provided to the codes reflected above and the technical activity responsible for
the data item per Block 6, if not one of the activities listed above.
(e) The PCO reserves the right to issue unilateral modifications to change the
destination codes and addresses for all technical data and information at no
additional cost to the Government.
(f) Unless otherwise specified in writing, rejected data items shall be
resubmitted within thirty (30) days after receipt of notice of rejection.
(g) DD Form 1423, Block 14 Mailing Addresses: IAW Attachment 16 CDRL
Distribution List
 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 64 of 64



Section G - Contract Administration Data


 




CLAUSES INCORPORATED BY REFERENCE




252.204-0007
Contract-wide: Sequential ACRN Order
SEP 2009
 
252.204-7002
Payment For Subline Items Not Separately Priced
DEC 1991
 
252.204-7006
Billing Instructions
OCT 2005
 
252.232-7003
Electronic Submission of Payment Requests and Receiving Reports
JUN 2012
 
252.232-7010
Levies on Contract Payments
DEC 2006
 
5252.242-9511
CONTRACT ADMINISTRATION DATA
MAR 2008
 



 




CLAUSES INCORPORATED BY FULL TEXT




252.232-7006
WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (JUN 2012)

(a) Definitions. as used in this clause--
"Department of Defense Activity Address Code (DoDAAC)" is a six position code
that uniquely identifies a unit, activity, or organization.
"Document type" means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).
"Local processing office (LPO)" is the office responsible for payment
certification when payment certification is done external to the entitlement
system.
(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.
(c) WAWF access. To access WAWF, the Contractor shall--
(1) Have a designated electronic business point of contact in the Central
Contractor Registration at https://www.acquisition.gov; and
(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.
(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
"Web Based Training" link on the WAWF home page at https://wawf.eb.mil/.
(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.
(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:
(1) Document type. The Contractor shall use the following document type(s).
Invoice and Receiving Report (Combo.)
(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.
See Schedule
(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 65 of 65





Routing Data Table*
Field Name in WAWF             Data to be entered in WAWF
Pay Official DoDAAC:              See Schedule
Issue By DoDAAC:             See Schedule
Admin DoDAAC:              See Schedule
Inspect By DoDAAC:              See Schedule
Ship To Code:                  See Schedule
Ship From Code:              See Schedule
Mark For Code:              See Schedule
Service Approver (DoDAAC):          Not Applicable
Service Acceptor (DoDAAC):          Not Applicable
Accept at Other DoDAAC:          Not Applicable
LPO DoDAAC:              Not Applicable
DCAA Auditor DoDAAC:          TBD at time of award
Other DoDAAC(s):              Not Applicable

(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.
(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the "Send Additional Email Notifications" field of WAWF once
a document is submitted in the system.
Not Applicable
(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity's WAWF point of
contact.
Not Applicable
(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.
 
 
 


CLAUSES INCORPORATED BY FULL TEXT




5252.201-9500
TECHNICAL POINT OF CONTACT (TPOC)(NAVAIR)(SEP 2012)

(a) The Technical Point of Contact (TPOC) for this contract is: Tim Perry, Code
4.5.14.3, One Martin County, 14051 Westgate Court, Crane IN 47522 (812) 863-7070
(b) This individual is not a Contracting Officer nor a Contracting Officer's
Representative (COR)/Task Order COR (TOCOR) and has no authority to make
changes, verbally or otherwise, to the existing contract or order. Further, no
authority has been delegated to this individual by the Procuring Contracting
Officer (PCO).
(c) The contractor may use this technical POC for technical questions related to
the existing contract or order. Also, as a representative of the requiring
activity, the TPOC may perform or assist in such areas as: base access forms,
security related issues, IT access requirements, Contractor Performance
Assessment Reporting System (CPARS), clarification of technical requirements,
and statement of work inquires.
(d) The contractor shall immediately notify the Procuring Contracting Officer in
writing if the contractor interprets any action by the TPOC to be a change to
the existing contract.






CLAUSES INCORPORATED BY FULL TEXT




5252.204-9503
EXPEDITING CONTRACT CLOSEOUT (NAVAIR) (JAN 2007)





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 66 of 66



(a) As part of the negotiated fixed price or total estimated amount of this
contract, both the Government and the Contractor have agreed to waive any
entitlement that otherwise might accrue to either party in any residual dollar
amount of $1,000 or less at the time of final contract closeout. The term
"residual dollar amount" shall include all money that would otherwise be owed to
either party at the end of the contract, except that, amounts connected in any
way with taxation, allegations of fraud and/or antitrust violations shall be
excluded. For purposes of determining residual dollar amounts, offsets of money
owed by one party against money that would otherwise be paid by that party might
be considered to the extent permitted by law.
(b) This agreement to waive entitlement to residual dollar amounts has been
considered by both parties. It is agreed that the administrative costs for
either party associated with collecting such small dollar amounts could exceed
the amount to be recovered. 








5252.232-9511
NOTICE OF REQUIREMENTS FOR PROMPT PAYMENT (NAVAIR) (MAR 2006)

The Government anticipates that this contract will be distributed to Defense
Finance and Accounting Service (DFAS) by the DOD Electronic Document Access
(EDA) system. DFAS is responsible for payment of contractor invoices.
(a) In accordance with FAR Clause 52.232-33 "Payment By Electronic Funds
Transfer--Central Contractor Registration", the contractor is responsible for
providing updated information to the Central Contractor Register (CCR) database.
Additionally, the contractor is responsible for maintaining its active status in
the CCR database.
(b) If the DUNS, CAGE code, TIN or address set forth in the contract do not
match the information in the CCR, then DFAS will return invoices without
payment. Therefore, it is imperative that the contractor ensure the DUNS, CAGE
code, TIN and contractor address on the contract are accurate and in compliance
with the CCR database. Additionally, any changes/updates made to the CCR
database should be communicated to the Contracting Officer for the purpose of
modifying the contract to reflect the new data.








5252.232-9522
TRANSPORTATION ACCOUNT CODES (NAVAIR) (OCT 2005)

(a) The contractor is responsible for placing the Government assigned
Transportation Account Code (TAC) on shipping documentation to enable payment of
transportation bills by the U.S. Government under contracts with F.O.B. origin
terms.
(b) The applicable TAC for this contract is as follows: NVKB.
(c) For shipments that will require use of military airlift, complete an Advance
Transportation Control and Movement Document (ATCMD, DD Form 1384) and provide
it to the cognizant Air Clearance Authority. Include the contract number and
applicable TAC on the ATCMD. Also, ensure the ATCMD contains information for
special requirements such as:
(1) shipments to be accompanied by couriers or monitors;
(2) shipments requiring special handling such as environmental control,
hand-to-hand receipt, hazardous/dangerous cargo, short shelf life material,
sensitive shipments and classified cargo;
(3) shipments requiring expediting action or those that must move on a specific
flight.
(d) The cognizant DCMA office may be contacted for additional information or
assistance on preparation of shipping documents or other transportation
concerns.








5252.242-9513
FUNDING TO BE PROVIDED ON TASK ORDERS (NAVAIR) (OCT 2005)

All funding for this contract will be provided on the individual task orders.
Task order 0001 issued concurrent to award of this contract meets the
Government’s minimum requirement.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 67 of 67





 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 68 of 68



Section H - Special Contract Requirements


SPECIAL CONTRACT REQUIREMENTS
H.1 Performance Verification Testing
(a) The contractor shall complete performance verification testing as specified
in Section F, paragraph F.5. The characteristics that the performance
verification must meet and the testing requirements are specified elsewhere in
this contract (e.g., Section C, paragraph C.1 and Attachments 1-3).
(b) If a performance verification test is not completed within the timeframe set
forth in Section F, paragraph F.5, the Government reserves the right to require
an equitable adjustment of the contract price for any extension of the delivery
schedule or for any additional costs to the Government related to these tests.
In addition, the contractor shall be deemed to have failed to make delivery
within the meaning of the Default clause of this contract.
(c) Before performance verification approval, the acquisition of materials or
components for, or the commencement of production of, the contract quantity is
at the sole risk of the contractor. Before performance verification approval,
the costs thereof shall not be allocable to this contract for
(1) progress payments, or
(2) termination settlements if the contract is terminated for the convenience of
the Government.
(d) The Government may waive the requirement for performance verification test
where supplies identical or similar to those called for in the schedule have
been previously furnished by the offeror/contractor and have been accepted by
the Government.


H.2 Intent To Furnish Precious Metals As Government-Furnished Material
 
(a) The Government intends to furnish precious metals required in the
manufacture of items to be delivered under the contract if the Contracting
Officer determines it to be in the Government's best interest. The use of
Government-furnished silver is mandatory when the quantity is one hundred troy
ounces or more. The precious metal(s) will be furnished pursuant to the
Government Furnished Property clause of this contract.


(b) The Offeror shall cite the type (silver, gold, platinum, palladium, iridium,
rhodium, and ruthenium) and quantity in whole troy ounces of precious metals
required in the performance of this contract (including precious metals required
for any first article or production sample), and shall specify the national
stock number (NSN) and nomenclature, if known, of the deliverable item requiring
precious metals.
Deliverable Item
[____]
* If platinum or palladium, specify whether sponge or granules are required.


(c) The Contractor agrees to insert this clause, including this paragraph (d),
in solicitations for subcontracts and purchase orders issued in performance of
this contract, unless the Contractor knows that the item being purchased
contains no precious metals.


 




CLAUSES INCORPORATED BY REFERENCE




252.242-7004
Material Management And Accounting System
MAY 2011
 

 


CLAUSES INCORPORATED BY FULL TEXT




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 69 of 69







5252.210-9501
AVAILABILITY OF UNIQUE DATA ITEM DESCRIPTIONS (UDIDs) AND DATA ITEM DESCRIPTIONS
(DIDs) (NAVAIR) (FEB 2013)

Access Procedures for Acquisition Management System and Data Requirements
Control List (AMSDL), DoD 5010.12-L, and DIDs listed therein. The AMSDL and all
DIDs and UDIDs listed therein are available online via the Acquisition
Streamlining and Standardization Information System located at
http://dodssp.daps.dla.mil/assist.htm. To access these documents, select the
Quick Search link on the site home page.








5252.211- 9510
CONTRACTOR EMPLOYEES (NAVAIR)(MAY 2011)

(a) In all situations where contractor personnel status is not obvious, all
contractor personnel are required to identify themselves to avoid creating an
impression to the public, agency officials, or Congress that such contractor
personnel are Government officials. This can occur during meeting attendance,
through written (letter or email) correspondence or verbal discussions (in
person or telephonic), when making presentations, or in other situations where
their contractor status is not obvious to third parties. This list is not
exhaustive. Therefore, the contractor employee(s) shall:
(1) Not by word or deed give the impression or appearance of being a Government
employee;
(2) Wear appropriate badges visible above the waist that identify them as
contractor employees when in Government spaces, at a Government-sponsored event,
or an event outside normal work spaces in support of the contract/order;
(3) Clearly identify themselves as contractor employees in telephone
conversations and in all formal and informal written and electronic
correspondence. Identification shall include the name of the company for whom
they work;
(4) Identify themselves by name, their company name, if they are a subcontractor
the name of the prime contractor their company is supporting, as well as the
Government office they are supporting when participating in meetings,
conferences, and other interactions in which all parties are not in daily
contact with the individual contractor employee; and
(5) Be able to provide, when asked, the full number of the contract/order under
which they are performing, and the name of the Contracting Officer’s
Representative.
(b) If wearing a badge is a risk to safety and/or security, then an alternative
means of identification maybe utilized if endorsed by the Contracting Officer’s
Representative and approved by the Contracting Officer.
(c) The Contracting Officer will make final determination of compliance with
regulations with regard to proper identification of contractor employees.






5252.216-9512
PAPERLESS CONTRACTING (NAVAIR) (JUN 2009)

(a) Orders and requests for proposals are hereby authorized to be issued by
facsimile or by electronic commerce (including e-mail and paperless methods of
delivery). Nothing in this contract should be read to prohibit these types of
orders. In the event of a conflict with any other provision of this contract,
this clause shall govern.
(b) To the extent the terms “ written” , “ mailed” , or “ physically delivered”
appear in other provisions of this contract, these terms are hereby defined to
explicitly include electronic commerce, email, or paperless delivery methods.








5252.223-9501
MATERIAL SAFETY DATA SHEET (MSDS) (NAVAIR) (APR 2009)





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 70 of 70



(a) The contractor shall forward an electronic copy of the Material Safety Data
Sheet (MSDS) required under FAR Clause 52.223-3, “Hazardous Material
Identification and Material Safety Data”, to Mar-navyhmirs@med.navy.mil and the
Naval Inventory Control Point (NICP) at wraps.prime.fct@navy.mil .
(b) One copy of the MSDS shall be enclosed with the shipping documents. If the
shipment is received without an attached copy of the MSDS, the Government has
the right to refuse receipt.








5252.227-9507
NOTICE REGARDING THE DISSEMINATION OF EXPORT-CONTROLLED TECHNICAL DATA (NAVAIR)
(OCT 2005)

(a) Export of information contained herein, which includes release to foreign
nationals within the United States, without first obtaining approval or license
from the Department of State for items controlled by the International Traffic
in Arms Regulations (ITARS), or the Department of Commerce for items controlled
by the Export Administration Regulations (EAR), may constitute a violation of
law.
(b) For violation of export laws, the contractor, its employees, officials or
agents are subject to:
(1) Imprisonment and/or imposition of criminal fines; and
(2) Suspension or debarment from future Government contracting actions.
(c) The Government shall not be liable for any unauthorized use or release of
export-controlled information, technical data or specifications in this
contract.
(d) The contractor shall include the provisions or paragraphs (a) through (c)
above in any subcontracts awarded under this contract.








5252.243-9504
AUTHORIZED CHANGES ONLY BY THE CONTRACTING OFFICER (NAVAIR) (JAN 1992)

(a) Except as specified in paragraph (b) below, no order, statement, or conduct
of Government personnel who visit the contractor’s facilities or in any other
manner communicates with contractor personnel during the performance of this
contract shall constitute a change under the “Changes” clause of this contract.
(b) The contractor shall not comply with any order, direction or request of
Government personnel unless it is issued in writing and signed by the
Contracting Officer, or is pursuant to specific authority otherwise included as
a part of this contract.
(c) The Contracting Officer is the only person authorized to approve changes in
any of the requirements of this contract and notwithstanding provisions
contained elsewhere in this contract, the said authority remains solely the
Contracting Officer’s. In the event the contractor effects any change at the
direction of any person other than the Contracting Officer, the change will be
considered to have been made without authority and no adjustment will be made in
the contract price to cover any increase in charges incurred as a result
thereof. The address and telephone number of the Contracting Officer is:
AIR-2.5.1.13
21983 Bundy Road, Bldg. 441
Patuxent River, MD 20670
Phone: (301) 757-7114










5252.243-9505
ENGINEERING CHANGES (NAVAIR)(OCT 2005)

(a) After contract award, the Contracting Officer may solicit, and the
contractor is encouraged to propose independently, engineering changes to the
equipment, software specifications or other requirements of this contract.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 71 of 71



These changes may be proposed for reasons of economy, improved performance, or
to resolve increased data processing requirements. If the proposed changes are
acceptable to both parties, the contractor shall submit a price change proposal
to the Government for evaluation. Those proposed engineering changes that are
acceptable to the Government will be processed as modifications to the contract.
(b) This applies only to those proposed changes identified by the contractor, as
a proposal submitted pursuant to the provisions of this clause. As a minimum,
the following information shall be submitted by the contractor with each
proposal:
(1) A description of the difference between the existing contract requirement
and the proposed change, and the comparative advantages and disadvantages of
each.
(2) Itemized requirements of the contract that must be changed if the proposal
is adopted, and the proposed revision to the contract for each such change.
(3) An estimate of the changes in performance costs, if any, that will result
from adoption of the proposal.
(4) An evaluation of the effects the proposed change would have on collateral
costs to the Government such as Government-furnished property costs, costs of
related items, and costs of maintenance and operation.
(5) A statement of the time by which the change order adopting the proposal must
be issued so as to obtain the maximum benefits of the changes during the
remainder of this contract. Also, any effect on the contract completion time or
delivery schedule shall be identified.
(c) Engineering change proposals submitted to the Contracting Officer shall be
processed expeditiously. The Government shall not be liable for proposal
preparation costs or any delay in acting upon any proposal submitted pursuant to
this clause. The contractor has the right to withdraw, in whole or in part, any
engineering change proposal not accepted by the Government within the period
specified in the engineering change proposal. The decision of the Contracting
Officer as to the acceptance of any such proposal under this contract shall be
final and shall not be subject to the “Disputes” clause of the contract.
(d) The Contracting Officer may accept any engineering change proposal submitted
pursuant to this clause by giving the contractor written notice thereof. This
written notice may be given by issuance of a modification to this contract.
Unless and until a modification is executed to incorporate an engineering change
proposal under this contract, the contractor shall remain obligated to perform
in accordance with the terms of the existing contract.
(e) If an engineering change proposal pursuant to this clause is accepted and
applied to this contract, an equitable adjustment in the contract price and in
any other affected provisions of this contract shall be made in accordance with
the “Changes” clause.
(f) The contractor is requested to identify specifically any information
contained in its engineering change proposal which it considers confidential
and/or proprietary and which it prefers not to be disclosed to the public. The
identification of information as confidential and/or proprietary is for
information purposes only and shall not be binding on the Government to prevent
disclosure of such information. Offerors are advised that such information may
be subject to release upon request pursuant to the Freedom of Information Act (5
U.S.C. 552).








5252.245-9500
GOVERNMENT PROPERTY FOR THE PERFORMANCE OF THIS CONTRACT (NAVAIR) (MAY 2012)

    (a) Authorization is granted to use the Government property identified below
without rental charge in the performance of this contract and subcontracts of
any tier issued hereunder (see FAR 45.201(a) for further information regarding
identification requirements):
(1) Government property currently accountable and managed under the following
contracts:
    None
 
         (2) Government furnished property to be provided under this contract:
None


        (3) Government furnished material, as defined in FAR 45.101, to be
provided under this contract:
To be proposed by the offeror IAW H.2 Intent To Furnish Precious Metals As
Government Furnished Material
*The Government agrees to allow rent free use of GFE provoded on this contract
for international orders.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 72 of 72





         (4) If authority has been granted in accordance with FAR 51.102,
Contractor access to Government supply sources is authorized for the following
items. Paragraph (b) does not apply to purchases under the NMCI/CoSC contract.
None


    (b) The contractor shall prepare requisition documentation for the items
listed in paragraph (a)(4 ) above in accordance with the “Military Standard
Requisitioning and Issue Procedures (MILSTRIP) for Defense Contractors”, DoD
4000.25-1- M, Chapter 11, which is available at
http://www.dtic.mil/whs/directives under publications. The contractor shall
submit all requisitions for material from the supply system to the Material
Control Activity specified in Section G of this contract.
(c) Government property provided above (except for special tooling and special
test equipment as defined in FAR 2.101) shall not be installed or constructed or
otherwise affixed to property not owned by the Government in such a fashion as
to be nonseverable unless written authorization has been obtained from the
Contracting Officer.
(d) The contractor is responsible for scheduling the use of all property covered
by this clause and the Government shall not be responsible for conflicts,
delays, or disruptions to any work performed by the contractor due to use of any
or all such property, either under this contract or any other contracts under
which use of such property is authorized.


 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 73 of 73



Section I - Contract Clauses


CLAUSES INCORPORATED BY REFERENCE




52.202-1
Definitions
JUL 2004
 
52.203-3
Gratuities
APR 1984
 
52.203-5
Covenant Against Contingent Fees
APR 1984
 
52.203-6
Restrictions On Subcontractor Sales To The Government
SEP 2006
 
52.203-7
Anti-Kickback Procedures
OCT 2010
 
52.203-8
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
JAN 1997
 
52.203-10
Price Or Fee Adjustment For Illegal Or Improper Activity
JAN 1997
 
52.203-12
Limitation On Payments To Influence Certain Federal Transactions
OCT 2010
 
52.203-13
Contractor Code of Business Ethics and Conduct
APR 2010
 
52.204-2
Security Requirements
AUG 1996
 
52.204-4
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
MAY 2011
 
52.204-10
Reporting Executive Compensation and First-Tier Subcontract Awards
FEB 2012
 
52.204-13
Central Contractor Registration Maintenance
DEC 2012
 
52.209-6
Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
DEC 2010
 
52.209-9
Updates of Publicly Available Information Regarding Responsibility Matters
FEB 2012
 
52.210-1
Market Research
APR 2011
 
52.211-5
Material Requirements
AUG 2000
 
52.211-15
Defense Priority And Allocation Requirements
APR 2008
 
52.215-2
Audit and Records--Negotiation
OCT 2010
 
52.215-8
Order of Precedence--Uniform Contract Format
OCT 1997
 
52.215-14
Integrity of Unit Prices
OCT 2010
 
52.219-4
Notice of Price Evaluation Preference for HUBZone Small Business Concerns
JAN 2011
 
52.219-8
Utilization of Small Business Concerns
JAN 2011
 
52.219-9
Small Business Subcontracting Plan
JAN 2011
 
52.219-16
Liquidated Damages-Subcontracting Plan
JAN 1999
 
52.219-28
Post-Award Small Business Program Rerepresentation
APR 2009
 
52.222-1
Notice To The Government Of Labor Disputes
FEB 1997
 
52.222-3
Convict Labor
JUN 2003
 
52.222-4
Contract Work Hours and Safety Standards Act - Overtime Compensation
JUL 2005
 
52.222-19
Child Labor -- Cooperation with Authorities and Remedies
JUL 2010
 
52.222-20
Walsh-Healey Public Contracts Act
OCT 2010
 
52.222-21
Prohibition Of Segregated Facilities
FEB 1999
 
52.222-26
Equal Opportunity
MAR 2007
 
52.222-35
Equal Opportunity for Veterans
SEP 2010
 





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 74 of 74



52.222-36
Affirmative Action For Workers With Disabilities
OCT 2010
 
52.222-37
Employment Reports on Veterans
SEP 2010
 
52.222-40
Notification of Employee Rights Under the National Labor Relations Act
DEC 2010
 
52.222-50
Combating Trafficking in Persons
FEB 2009
 
52.222-54
Employment Eligibility Verification
JAN 2009
 
52.223-3
Hazardous Material Identification And Material Safety Data
JAN 1997
 
52.223-6
Drug-Free Workplace
MAY 2001
 
52.223-18
Encouraging Contractor Policies To Ban Text Messaging While Driving
AUG 2011
 
52.224-1
Privacy Act Notification
APR 1984
 
52.224-2
Privacy Act
APR 1984
 
52.225-13
Restrictions on Certain Foreign Purchases
JUN 2008
 
52.227-1
Authorization and Consent
DEC 2007
 
52.227-2
Notice And Assistance Regarding Patent And Copyright Infringement
DEC 2007
 
52.227-13
Patent Rights--Ownership By The Government
DEC 2007
 
52.227-14
Rights in Data--General
DEC 2007
 
52.229-3
Federal, State And Local Taxes
APR 2003
 
52.230-2
Cost Accounting Standards
MAY 2012
 
52.230-6
Administration of Cost Accounting Standards
JUN 2010
 
52.232-1
Payments
APR 1984
 
52.232-8
Discounts For Prompt Payment
FEB 2002
 
52.232-9
Limitation On Withholding Of Payments
APR 1984
 
52.232-11
Extras
APR 1984
 
52.232-17
Interest
OCT 2010
 
52.232-23 Alt I
Assignment of Claims (Jan 1986) - Alternate I
APR 1984
 
52.232-25
Prompt Payment
OCT 2008
 
52.232-33
Payment by Electronic Funds Transfer--Central Contractor Registration
OCT 2003
 
52.233-1
Disputes
JUL 2002
 
52.233-3
Protest After Award
AUG 1996
 
52.233-4
Applicable Law for Breach of Contract Claim
OCT 2004
 
52.242-2
Production Progress Reports
APR 1991
 
52.242-13
Bankruptcy
JUL 1995
 
52.243-1
Changes--Fixed Price
AUG 1987
 
52.244-6
Subcontracts for Commercial Items
DEC 2010
 
52.245-1
Government Property
APR 2012
 
52.245-9
Use And Charges
APR 2012
 
52.246-23
Limitation Of Liability
FEB 1997
 
52.247-1
Commercial Bill Of Lading Notations
FEB 2006
 
52.247-63
Preference For U.S. Flag Air Carriers
JUN 2003
 
52.248-1
Value Engineering
OCT 2010
 
52.249-2
Termination For Convenience Of The Government (Fixed-Price)
MAY 2004
 
52.249-8
Default (Fixed-Price Supply & Service)
APR 1984
 
52.253-1
Computer Generated Forms
JAN 1991
 





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 75 of 75



252.203-7000
Requirements Relating to Compensation of Former DoD Officials
SEP 2011
 
252.203-7001
Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies
DEC 2008
 
252.203-7002
Requirement to Inform Employees of Whistleblower Rights
JAN 2009
 
252.203-7003
Agency Office of the Inspector General
DEC 2012
 
252.203-7004
Display of Fraud Hotline Poster(s)
DEC 2012
 
252.204-7003
Control Of Government Personnel Work Product
APR 1992
 
252.204-7005
Oral Attestation of Security Responsibilities
NOV 2001
 
252.204-7008
Export-Controlled Items
APR 2010
 
252.205-7000
Provision Of Information To Cooperative Agreement Holders
DEC 1991
 
252.209-7004
Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country
DEC 2006
 
252.211-7007
Reporting of Government-Furnished Equipment in the DoD Item Unique
Identification (IUID) Registry
NOV 2008
 
252.211-7008
Use of Government-Assigned Serial Numbers
SEP 2010
 
252.219-7003
Small Business Subcontracting Plan (DOD Contracts)
SEP 2011
 
252.223-7004
Drug Free Work Force
SEP 1988
 
252.225-7001
Buy American Act And Balance Of Payments Program
OCT 2011
 
252.225-7002
Qualifying Country Sources As Subcontractors
APR 2003
 
252.225-7004
Report of Intended Performance Outside the United States and Canada--Submission
after Award
OCT 2010
 
252.225-7006
Quarterly Reporting of Actual Contract Performance Outside the United States
OCT 2010
 
252.225-7012
Preference For Certain Domestic Commodities
JUN 2010
 
252.225-7013
Duty-Free Entry
DEC 2009
 
252.225-7016
Restriction On Acquisition Of Ball and Roller Bearings
JUN 2011
 
252.226-7001
Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns
SEP 2004
 
252.227-7016
Rights in Bid or Proposal Information
JAN 2011
 
252.227-7037
Validation of Restrictive Markings on Technical Data
SEP 2011
 
252.231-7000
Supplemental Cost Principles
DEC 1991
 
252.242-7005
Contractor Business Systems
FEB 2012
 
252.243-7001
Pricing Of Contract Modifications
DEC 1991
 
252.243-7002
Requests for Equitable Adjustment
MAR 1998
 
252.244-7000
Subcontracts for Commercial Items and Commercial Components (DoD Contracts)
SEP 2011
 
252.244-7001 Alt I
Contractor Purchasing System Administration (May 2014) --Alternate I
MAY 2014
 
252.245-7001
Tagging, Labeling, and Marking of Government-Furnished Property
APR 2012
 
252.245-7002
Reporting Loss of Government Property
APR 2012
 
252.245-7004
Reporting, Reutilization, and Disposal
MAY 2013
 
252.246-7001 Alt II
Warranty Of Data (Dec 1991) - Alternate II
DEC 1991
 
252.246-7007
Contractor Counterfeit Electronic Part Detection and Avoidance System
MAY 2014
 

 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 76 of 76





CLAUSES INCORPORATED BY FULL TEXT




52.216-19
ORDER LIMITATIONS (OCT 1995)

(a) Minimum order. When the Government requires supplies or services covered by
this contract in an amount of less than 48 for the AN/SSQ-36B, 48 for the
AN/SSQ-53F, 36 for the AN/SSQ-62E, 160 for the MK-84 SUS, 36 for the AN/SSQ-101,
and 36 for the AN/SSQ-125, the Government is not obligated to purchase, nor is
the Contractor obligated to furnish, those supplies or services under the
contract.
(b) Maximum order. The Contractor is not obligated to honor--
(1) Any order for a single item in excess of 110,000 sonobuoy/devices;
(2) Any order for a combination of items in excess of 169,000 sonobuoy/devices;
or
(3) A series of orders from the same ordering office within 60 days that
together call for quantities exceeding the limitation in subparagraph (1) or (2)
above.
(c) If this is a requirements contract (i.e., includes the Requirements clause
at subsection 52.216-21 of the Federal Acquisition Regulation (FAR)), the
Government is not required to order a part of any one requirement from the
Contractor if that requirement exceeds the maximum-order limitations in
paragraph (b) above.
(d) Notwithstanding paragraphs (b) and (c) above, the Contractor shall honor any
order exceeding the maximum order limitations in paragraph (b), unless that
order (or orders) is returned to the ordering office within 3 days after
issuance, with written notice stating the Contractor's intent not to ship the
item (or items) called for and the reasons. Upon receiving this notice, the
Government may acquire the supplies or services from another source.








52.216-22
INDEFINITE QUANTITY (OCT 1995)

(a) This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule. The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.
(b) Delivery or performance shall be made only as authorized by orders issued in
accordance with the Ordering clause. The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
"maximum." The Government shall order at least the quantity of supplies or
services designated in the Schedule as the "minimum."
(c) Except for any limitations on quantities in the Order Limitations clause or
in the Schedule, there is no limit on the number of orders that may be issued.
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.
(d) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order. The contract shall govern the Contractor's and
Government's rights and obligations with respect to that order to the same
extent as if the order were completed during the contract's effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after 30 September 2020.








52.217-7
OPTION FOR INCREASED QUANTITY--SEPARATELY PRICED LINE ITEM (MAR 1989)

The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule. The Contracting Officer may exercise the option by written notice to
the Contractor as follows:


Option Year I CLINs: 0101 - 0109 1 October 2014 through 30 September 2015


Option Year II CLINs: 0201 – 0209 1 October 2015 through 30 September 2016




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 77 of 77





Option Year III CLINs: 0301 – 0309 1 October 2016 through 30 September 2017


Option Year IV CLINs: 0401 – 0409 1 October 2017 through 30 September 2018


Delivery of added items shall continue at the same rate that like items are
called for under the contract, unless the parties otherwise agree.








52.223-11
OZONE-DEPLETING SUBSTANCES (MAY 2001)

(a) Definition. “Ozone-depleting substance”, as used in this clause, means any
substance the Environmental Protection Agency designates in 40 CFR part 82 as--
(1) Class I, including, but not limited to, chlorofluorocarbons, halons, carbon
tetrachloride, and methyl chloroform; or
(2) Class II, including, but not limited to, hydrochlorofluorocarbons.
(b) The Contractor shall label products which contain or are manufactured with
ozone-depleting substances in the manner and to the extent required by 42 U.S.C.
7671j (b), (c), and (d) and 40 CFR Part 82, Subpart E, as follows:
WARNING: Contains (or manufactured with, if applicable)
___________*______________, a substance(s) which harm(s) public health and
environment by destroying ozone in the upper atmosphere.
*The Contractor shall insert the name of the substance(s).








52.232-32
PERFORMANCE-BASED PAYMENTS (APR 2012)

(a) Amount of payments and limitations on payments. Subject to such other
limitations and conditions as are specified in this contract and this clause,
the amount of payments and limitations on payments shall be specified in the
contract's description of the basis for payment.
(b) Contractor request for performance-based payment. The Contractor may submit
requests for payment of performance-based payments not more frequently than
monthly, in a form and manner acceptable to the Contracting Officer. Unless
otherwise authorized by the Contracting Officer, all performance-based payments
in any period for which payment is being requested shall be included in a single
request, appropriately itemized and totaled. The Contractor's request shall
contain the information and certification detailed in paragraphs (l) and (m) of
this clause.
(c) Approval and payment of requests.
(1) The Contractor shall not be entitled to payment of a request for
performance-based payment prior to successful accomplishment of the event or
performance criterion for which payment is requested. The Contracting Officer
shall determine whether the event or performance criterion for which payment is
requested has been successfully accomplished in accordance with the terms of the
contract. The Contracting Officer may, at any time, require the Contractor to
substantiate the successful performance of any event or performance criterion
which has been or is represented as being payable.
(2) A payment under this performance-based payment clause is a contract
financing payment under the Prompt Payment clause of this contract and not
subject to the interest penalty provisions of the Prompt Payment Act. The
designated payment office will pay approved requests on the __30th__ day after
receipt of the request for performance-based payment by the designated payment
office. However, the designated payment office is not required to provide
payment if the Contracting Officer requires substantiation as provided in
paragraph (c)(1) of this clause, or inquires into the status of an event or
performance criterion, or into any of the conditions listed in paragraph (e) of
this clause, or into the Contractor certification. The payment period will not
begin until the Contracting Officer approves the request.
(3) The approval by the Contracting Officer of a request for performance-based
payment does not constitute an acceptance by the Government and does not excuse
the Contractor from performance of obligations under this contract.
(d) Liquidation of performance-based payments.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 78 of 78



(1) Performance-based finance amounts paid prior to payment for delivery of an
item shall be liquidated by deducting a percentage or a designated dollar amount
from the delivery payment. If the performance-based finance payments are on a
delivery item basis, the liquidation amount for each such line item shall be the
percent of that delivery item price that was previously paid under
performance-based finance payments or the designated dollar amount. If the
performance-based finance payments are on a whole contract basis, liquidation
shall be by either predesignated liquidation amounts or a liquidation
percentage.
(2) If at any time the amount of payments under this contract exceeds any
limitation in this contract, the Contractor shall repay to the Government the
excess. Unless otherwise determined by the Contracting Officer, such excess
shall be credited as a reduction in the unliquidated performance-based payment
balance(s), after adjustment of invoice payments and balances for any
retroactive price adjustments.
(e) Reduction or suspension of performance-based payments. The Contracting
Officer may reduce or suspend performance-based payments, liquidate
performance-based payments by deduction from any payment under the contract, or
take a combination of these actions after finding upon substantial evidence any
of the following conditions:
(1) The Contractor failed to comply with any material requirement of this
contract (which includes paragraphs (h) and (i) of this clause).
(2) Performance of this contract is endangered by the Contractor's --
(i) Failure to make progress; or
(ii) Unsatisfactory financial condition.
(3) The Contractor is delinquent in payment of any subcontractor or supplier
under this contract in the ordinary course of business.
(f) Title.
(1) Title to the property described in this paragraph (f) shall vest in the
Government. Vestiture shall be immediately upon the date of the first
performance-based payment under this contract, for property acquired or produced
before that date. Otherwise, vestiture shall occur when the property is or
should have been allocable or properly chargeable to this contract.
(2) "Property," as used in this clause, includes all of the following described
items acquired or produced by the Contractor that are or should be allocable or
properly chargeable to this contract under sound and generally accepted
accounting principles and practices:
(i) Parts, materials, inventories, and work in process;
(ii) Special tooling and special test equipment to which the Government is to
acquire title;            (iii) Nondurable (i.e., noncapital) tools, jigs, dies,
fixtures, molds, patterns, taps, gauges, test equipment and other similar
manufacturing aids, title to which would not be obtained as special tooling
under subparagraph (f)(2)(ii) of this clause; and
(iv) Drawings and technical data, to the extent the Contractor or subcontractors
are required to deliver them to the Government by other clauses of this
contract.
(3) Although title to property is in the Government under this clause, other
applicable clauses of this contract (e.g., the termination clauses) shall
determine the handling and disposition of the property.
(4) The Contractor may sell any scrap resulting from production under this
contract, without requesting the Contracting Officer's approval, provided that
any significant reduction in the value of the property to which the Government
has title under this clause is reported in writing to the Contracting Officer.
(5) In order to acquire for its own use or dispose of property to which title is
vested in the Government under this clause, the Contractor must obtain the
Contracting Officer's advance approval of the action and the terms. If approved,
the basis for payment (the events or performance criteria) to which the property
is related shall be deemed to be not in compliance with the terms of the
contract and not payable (if the property is part of or needed for performance),
and the Contractor shall refund the related performance-based payments in
accordance with paragraph (d) of this clause.
(6) When the Contractor completes all of the obligations under this contract,
including liquidation of all performance-based payments, title shall vest in the
Contractor for all property (or the proceeds thereof) not --
(i) Delivered to, and accepted by, the Government under this contract; or
(ii) Incorporated in supplies delivered to, and accepted by, the Government
under this contract and to which title is vested in the Government under this
clause.
(7) The terms of this contract concerning liability for Government-furnished
property shall not apply to property to which the Government acquired title
solely under this clause.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 79 of 79



(g) Risk of loss. Before delivery to and acceptance by the Government, the
Contractor shall bear the risk of loss for property, the title to which vests in
the Government under this clause, except to the extent the Government expressly
assumes the risk. If any property is lost (see 45.101), the basis of payment
(the events or performance criteria) to which the property is related shall be
deemed to be not in compliance with the terms of the contract and not payable
(if the property is part of or needed for performance), and the Contractor shall
refund the related performance-based payments in accordance with paragraph (d)
of this clause.
(h) Records and controls. The Contractor shall maintain records and controls
adequate for administration of this clause. The Contractor shall have no
entitlement to performance-based payments during any time the Contractor's
records or controls are determined by the Contracting Officer to be inadequate
for administration of this clause.
(i) Reports and Government access. The Contractor shall promptly furnish
reports, certificates, financial statements, and other pertinent information
requested by the Contracting Officer for the administration of this clause and
to determine that an event or other criterion prompting a financing payment has
been successfully accomplished. The Contractor shall give the Government
reasonable opportunity to examine and verify the Contractor's records and to
examine and verify the Contractor's performance of this contract for
administration of this clause.
(j) Special terms regarding default. If this contract is terminated under the
Default clause,
(1) the Contractor shall, on demand, repay to the Government the amount of
unliquidated performance-based payments, and
(2) title shall vest in the Contractor, on full liquidation of all
performance-based payments, for all property for which the Government elects not
to require delivery under the Default clause of this contract. The Government
shall be liable for no payment except as provided by the Default clause.
(k) Reservation of rights.
(1) No payment or vesting of title under this clause shall --
(i) Excuse the Contractor from performance of obligations under this contract;
or
(ii) Constitute a waiver of any of the rights or remedies of the parties under
the contract.
(2) The Government's rights and remedies under this clause --
(i) Shall not be exclusive, but rather shall be in addition to any other rights
and remedies provided by law or this contract; and
(ii) Shall not be affected by delayed, partial, or omitted exercise of any
right, remedy, power, or privilege, nor shall such exercise or any single
exercise preclude or impair any further exercise under this clause or the
exercise of any other right, power, or privilege of the Government.
(l) Content of Contractor's request for performance-based payment. The
Contractor's request for performance-based payment shall contain the following:
(1) The name and address of the Contractor;
(2) The date of the request for performance-based payment;
(3) The contract number and/or other identifier of the contract or order under
which the request is made;
(4) Such information and documentation as is required by the contract's
description of the basis for payment; and
(5) A certification by a Contractor official authorized to bind the Contractor,
as specified in paragraph (m) of this clause.
(m) Content of Contractor's certification. As required in paragraph (l)(5) of
this clause, the Contractor shall make the following certification in each
request for performance-based payment:
I certify to the best of my knowledge and belief that --
(1) This request for performance-based payment is true and correct; this request
(and attachments) has been prepared from the books and records of the
Contractor, in accordance with the contract and the instructions of the
Contracting Officer;
(2) (Except as reported in writing on __________), all payments to
subcontractors and suppliers under this contract have been paid, or will be
paid, currently, when due in the ordinary course of business;
(3) There are no encumbrances (except as reported in writing on _________)
against the property acquired or produced for, and allocated or properly
chargeable to, the contract which would affect or impair the Government's title;
(4) There has been no materially adverse change in the financial condition of
the Contractor since the submission by the Contractor to the Government of the
most recent written information dated _____________; and




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 80 of 80



(5) After the making of this requested performance-based payment, the amount of
all payments for each deliverable item for which performance-based payments have
been requested will not exceed any limitation in the contract, and the amount of
all payments under the contract will not exceed any limitation in the contract.








52.252-2
CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
https://www.acquisition.gov/far/ or http://farsite.hill.af.mil.








252.204-7004
CENTRAL CONTRACTOR REGISTRATION (52.204-7)(DEC 2012)- ALT A (SEP 2007)

(a) Definitions. As used in this clause--
“Central Contractor Registration (CCR) database” means the primary Government
repository for Contractor information required for the conduct of business with
the Government.
“Commercial and Government Entity (CAGE) code” means-
(1) A code assigned by the Defense Logistics Information Service (DLIS) to
identify a commercial or Government entity; or
(2) A code assigned by a member of the North Atlantic Treaty Organization that
DLIS records and maintains in the CAGE master file. This type of code is known
as an "NCAGE code."
“Data Universal Numbering System (DUNS) number” means the 9-digit number
assigned by Dun and Bradstreet, Inc. (D&B) to identify unique business entities.
“Data Universal Numbering System +4 (DUNS+4) number” means the DUNS number
assigned by D&B plus a 4-character suffix that may be assigned by a business
concern. (D&B has no affiliation with this 4-character suffix.) This 4-character
suffix may be assigned at the discretion of the business concern to establish
additional CCR records for identifying alternative Electronic Funds Transfer
(EFT) accounts (see Subpart 32.11 of the Federal Acquisition Regulation) for the
same parent concern.
“Registered in the CCR database” means that--
(1) The Contractor has entered all mandatory information, including the DUNS
number or the DUNS+4 number, into the CCR database;
(2) The Contractor's CAGE code is in the CCR database; and
(3) The Government has validated all mandatory data fields, to include
validation of the Taxpayer Identification Number (TIN) with the Internal Revenue
Service, and has marked the record “Active”. The Contractor will be required to
provide consent for TIN validation to the Government as a part of the CCR
registration process.
(b)(1) By submission of an offer, the offeror acknowledges the requirement that
a prospective awardee shall be registered in the CCR database prior to award,
during performance, and through final payment of any contract, basic agreement,
basic ordering agreement, or blanket purchasing agreement resulting from this
solicitation.
(2) The offeror shall enter, in the block with its name and address on the cover
page of its offer, the annotation “DUNS” or “DUNS +4” followed by the DUNS or
DUNS +4 number that identifies the offeror's name and address exactly as stated
in the offer. The DUNS number will be used by the Contracting Officer to verify
that the offeror is registered in the CCR database.
(c) If the offeror does not have a DUNS number, it should contact Dun and
Bradstreet directly to obtain one.
(1) An offeror may obtain a DUNS number--
(i) Via the Internet at http://fedgov.dnb.com/webform or if the offeror does not
have internet access, it may call Dun and Bradstreet at 1-866-705-5711 if
located within the United States; or
(ii) If located outside the United States, by contacting the local Dun and
Bradstreet office. The offeror should indicate that it is an offeror for a U.S.
Government contract when contacting the local Dun and Bradstreet office.
(2) The offeror should be prepared to provide the following information:
(i) Company legal business.
(ii) Tradestyle, doing business, or other name by which your entity is commonly
recognized.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 81 of 81



(iii) Company Physical Street Address, City, State, and Zip Code.
(iv) Company Mailing Address, City, State and Zip Code (if separate from
physical).
(v) Company Telephone Number.
(vi) Date the company was started.
(vii) Number of employees at your location.
(viii) Chief executive officer/key manager.
(ix) Line of business (industry).
(x) Company Headquarters name and address (reporting relationship within your
entity).
(d) If the Offeror does not become registered in the CCR database in the time
prescribed by the Contracting Officer, the Contracting Officer will proceed to
award to the next otherwise successful registered Offeror.
(e) Processing time, which normally takes 48 hours, should be taken into
consideration when registering. Offerors who are not registered should consider
applying for registration immediately upon receipt of this solicitation.
(f) Offerors may obtain information on registration at
https://www.acquisition.gov .








252.216-7006
ORDERING (MAY 2011)

(a) Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the contract schedule. Such orders may be issued from
Date of award through 30 September 2018.
(b) All delivery orders or task orders are subject to the terms and conditions
of this contract. In the event of conflict between a delivery order or task
order and this contract, the contract shall control.
(c)(1) If issued electronically, the order is considered “issued” when a copy
has been posted to the Electronic Document Access system, and notice has been
sent to the Contractor.
(2) If mailed or transmitted by facsimile, a delivery order or task order is
considered “issued” when the Government deposits the order in the mail or
transmits by facsimile. Mailing includes transmittal by U.S. mail or private
delivery services.
(3) Orders may be issued orally only if authorized in the schedule.








252.227-7013
RIGHTS IN TECHNICAL DATA--NONCOMMERCIAL ITEMS (SEP 2011)

(a) Definitions. As used in this clause:
(1) “Computer data base” means a collection of data recorded in a form capable
of being processed by a computer. The term does not include computer software.
(2) “Computer program” means a set of instructions, rules, or routines recorded
in a form that is capable of causing a computer to perform a specific operation
or series of operations.
(3) “Computer software” means computer programs, source code, source code
listings, object code listings, design details, algorithms, processes, flow
charts, formulae and related material that would enable the software to be
reproduced, recreated, or recompiled. Computer software does not include
computer data bases or computer software documentation.
(4) “Computer software documentation” means owner's manuals, user's manuals,
installation instructions, operating instructions, and other similar items,
regardless of storage medium, that explain the capabilities of the computer
software or provide instructions for using the software.
(5) “Covered Government support contractor” means a contractor under a contract,
the primary purpose of which is to furnish independent and impartial advice or
technical assistance directly to the Government in support of the Government's
management and oversight of a program or effort (rather than to directly furnish
an end item or service to accomplish a program or effort), provided that the
contractor—
(i) Is not affiliated with the prime contractor or a first-tier subcontractor on
the program or effort, or with any direct competitor of such prime contractor or
any such first-tier subcontractor in furnishing end items or services of the
type developed or produced on the program or effort; and




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 82 of 82



(ii) Receives access to technical data or computer software for performance of a
Government contract that contains the clause at 252.227-7025, Limitations on the
Use or Disclosure of Government-Furnished Information Marked with Restrictive
Legends.
(6) “Detailed manufacturing or process data” means technical data that describe
the steps, sequences, and conditions of manufacturing, processing or assembly
used by the manufacturer to produce an item or component or to perform a
process.
(7) “Developed” means that an item, component, or process exists and is
workable. Thus, the item or component must have been constructed or the process
practiced. Workability is generally established when the item, component, or
process has been analyzed or tested sufficiently to demonstrate to reasonable
people skilled in the applicable art that there is a high probability that it
will operate as intended. Whether, how much, and what type of analysis or
testing is required to establish workability depends on the nature of the item,
component, or process, and the state of the art. To be considered “developed”,
the item, component, or process need not be at the stage where it could be
offered for sale or sold on the commercial market, nor must the item, component,
or process be actually reduced to practice within the meaning of Title 35 of the
United States Code.
(8) “Developed exclusively at private expense” means development was
accomplished entirely with costs charged to indirect cost pools, costs not
allocated to a government contract, or any combination thereof.
(i) Private expense determinations should be made at the lowest practicable
level.
(ii) Under fixed-price contracts, when total costs are greater than the
firm-fixed-price or ceiling price of the contract, the additional development
costs necessary to complete development shall not be considered when determining
whether development was at government, private, or mixed expense.
(9) “Developed exclusively with government funds” means development was not
accomplished exclusively or partially at private expense.
(10) “Developed with mixed funding” means development was accomplished partially
with costs charged to indirect cost pools and/or costs not allocated to a
government contract, and partially with costs charged directly to a government
contract.
(11) “Form, fit, and function data” means technical data that describes the
required overall physical, functional, and performance characteristics (along
with the qualification requirements, if applicable) of an item, component, or
process to the extent necessary to permit identification of physically and
functionally interchangeable items.
(12) “Government purpose” means any activity in which the United States
Government is a party, including cooperative agreements with international or
multi-national defense organizations, or sales or transfers by the United States
Government to foreign governments or international organizations. Government
purposes include competitive procurement, but do not include the rights to use,
modify, reproduce, release, perform, display, or disclose technical data for
commercial purposes or authorize others to do so.
(13) “Government purpose rights” means the rights to--
(i) Use, modify, reproduce, release, perform, display, or disclose technical
data within the Government without restriction; and
(ii) Release or disclose technical data outside the Government and authorize
persons to whom release or disclosure has been made to use, modify, reproduce,
release, perform, display, or disclose that data for United States government
purposes.
(14) “Limited rights” means the rights to use, modify, reproduce, release,
perform, display, or disclose technical data, in whole or in part, within the
Government. The Government may not, without the written permission of the party
asserting limited rights, release or disclose the technical data outside the
Government, use the technical data for manufacture, or authorize the technical
data to be used by another party, except that the Government may reproduce,
release, or disclose such data or authorize the use or reproduction of the data
by persons outside the Government if--
(i) The reproduction, release, disclosure, or use is--
(A) Necessary for emergency repair and overhaul; or
(B) A release or disclosure to--
(1) A covered Government support contractor, for use, modification,
reproduction, performance, display, or release or disclosure to authorized
person(s) in performance of a Government contract; or
(2) A foreign government, of technical data other than detailed manufacturing or
process data, when use of such data by the foreign government is in the interest
of the Government and is required for evaluational or informational purposes;




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 83 of 83



(ii) The recipient of the technical data is subject to a prohibition on the
further reproduction, release, disclosure, or use of the technical data; and
(iii) The contractor or subcontractor asserting the restriction is notified of
such reproduction, release, disclosure, or use.
(15) “Technical data” means recorded information, regardless of the form or
method of the recording, of a scientific or technical nature (including computer
software documentation). The term does not include computer software or data
incidental to contract administration, such as financial and/or management
information.
(16) “Unlimited rights” means rights to use, modify, reproduce, perform,
display, release, or disclose technical data in whole or in part, in any manner,
and for any purpose whatsoever, and to have or authorize others to do so.
(b) Rights in technical data. The Contractor grants or shall obtain for the
Government the following royalty free, world-wide, nonexclusive, irrevocable
license rights in technical data other than computer software documentation (see
the Rights in Noncommercial Computer Software and Noncommercial Computer
Software Documentation clause of this contract for rights in computer software
documentation):
(1) Unlimited rights. The Government shall have unlimited rights in technical
data that are--
(i) Data pertaining to an item, component, or process which has been or will be
developed exclusively with Government funds;
(ii) Studies, analyses, test data, or similar data produced for this contract,
when the study, analysis, test, or similar work was specified as an element of
performance;
(iii) Created exclusively with Government funds in the performance of a contract
that does not require the development, manufacture, construction, or production
of items, components, or processes;
(iv) Form, fit, and function data;
(v) Necessary for installation, operation, maintenance, or training purposes
(other than detailed manufacturing or process data);
(vi) Corrections or changes to technical data furnished to the Contractor by the
Government;
(vii) Otherwise publicly available or have been released or disclosed by the
Contractor or subcontractor without restrictions on further use, release or
disclosure, other than a release or disclosure resulting from the sale,
transfer, or other assignment of interest in the technical data to another party
or the sale or transfer of some or all of a business entity or its assets to
another party;
(viii) Data in which the Government has obtained unlimited rights under another
Government contract or as a result of negotiations; or
(ix) Data furnished to the Government, under this or any other Government
contract or subcontract there under, with--
(A) Government purpose license rights or limited rights and the restrictive
condition(s) has/have expired; or
(B) Government purpose rights and the Contractor's exclusive right to use such
data for commercial purposes has expired.
(2) Government purpose rights.
(i) The Government shall have government purpose rights for a five-year period,
or such other period as may be negotiated, in technical data--
(A) That pertain to items, components, or processes developed with mixed funding
except when the Government is entitled to unlimited rights in such data as
provided in paragraphs (b)(ii) and (b)(iv) through (b)(ix) of this clause; or
(B) Created with mixed funding in the performance of a contract that does not
require the development, manufacture, construction, or production of items,
components, or processes.
(ii) The five-year period, or such other period as may have been negotiated,
shall commence upon execution of the contract, subcontract, letter contract (or
similar contractual instrument), contract modification, or option exercise that
required development of the items, components, or processes or creation of the
data described in paragraph (b)(2)(i)(B) of this clause. Upon expiration of the
five-year or other negotiated period, the Government shall have unlimited rights
in the technical data.
(iii) The Government shall not release or disclose technical data in which it
has government purpose rights unless--
(A) Prior to release or disclosure, the intended recipient is subject to the
non-disclosure agreement at 227.7103-7 of the Defense Federal Acquisition
Regulation Supplement (DFARS); or




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 84 of 84



(B) The recipient is a Government contractor receiving access to the data for
performance of a Government contract that contains the clause at DFARS
252.227-7025, Limitations on the Use or Disclosure of Government-Furnished
Information Marked with Restrictive Legends.
(iv) The Contractor has the exclusive right, including the right to license
others, to use technical data in which the Government has obtained government
purpose rights under this contract for any commercial purpose during the time
period specified in the government purpose rights legend prescribed in paragraph
(f)(2) of this clause.
(3) Limited rights.
(i) Except as provided in paragraphs (b)(1)(ii) and (b)(1)(iv) through
(b)(1)(ix) of this clause, the Government shall have limited rights in technical
data--
(A) Pertaining to items, components, or processes developed exclusively at
private expense and marked with the limited rights legend prescribed in
paragraph (f) of this clause; or
(B) Created exclusively at private expense in the performance of a contract that
does not require the development, manufacture, construction, or production of
items, components, or processes.
(ii) The Government shall require a recipient of limited rights data for
emergency repair or overhaul to destroy the data and all copies in its
possession promptly following completion of the emergency repair/overhaul and to
notify the Contractor that the data have been destroyed.
(iii) The Contractor, its subcontractors, and suppliers are not required to
provide the Government additional rights to use, modify, reproduce, release,
perform, display, or disclose technical data furnished to the Government with
limited rights. However, if the Government desires to obtain additional rights
in technical data in which it has limited rights, the Contractor agrees to
promptly enter into negotiations with the Contracting Officer to determine
whether there are acceptable terms for transferring such rights. All technical
data in which the Contractor has granted the Government additional rights shall
be listed or described in a license agreement made part of the contract. The
license shall enumerate the additional rights granted the Government in such
data. *
(iv) The Contractor acknowledges that--
(A) Limited rights data is authorized to be released or disclosed to covered
Government support contractors;
(B) The Contractor will be notified of such release or disclosure;
(C) The Contractor (or the party asserting restrictions as identified in the
limited rights legend) may require each such covered Government support
contractor to enter into a non-disclosure agreement directly with the Contractor
(or the party asserting restrictions) regarding the covered Government support
contractor's use of such data, or alternatively, that the Contractor (or party
asserting restrictions) may waive in writing the requirement for a
non-disclosure agreement;
(D) Any such non-disclosure agreement shall address the restrictions on the
covered Government support contractor's use of the limited rights data as set
forth in the clause at 252.227-7025, and shall not include any additional terms
and conditions unless mutually agreed to by the parties to the non-disclosure
agreement; and (E) The Contractor shall provide a copy of any such
non-disclosure agreement or waiver to the Contracting Officer, upon request.
(4) Specifically negotiated license rights. The standard license rights granted
to the Government under paragraphs (b)(1) through (b)(3) of this clause,
including the period during which the Government shall have government purpose
rights in technical data, may be modified by mutual agreement to provide such
rights as the parties consider appropriate but shall not provide the Government
lesser rights than are enumerated in paragraph (a)(13) of this clause. Any
rights so negotiated shall be identified in a license agreement made part of
this contract.
(5) Prior government rights. Technical data that will be delivered, furnished,
or otherwise provided to the Government under this contract, in which the
Government has previously obtained rights shall be delivered, furnished, or
provided with the pre-existing rights, unless--
(i) The parties have agreed otherwise; or
(ii) Any restrictions on the Government's rights to use, modify, reproduce,
release, perform, display, or disclose the data have expired or no longer apply.
(6) Release from liability. The Contractor agrees to release the Government from
liability for any release or disclosure of technical data made in accordance
with paragraph (a)(13) or (b)(2)(iii) of this clause, in accordance with the
terms of a license negotiated under paragraph (b)(4) of this clause, or by
others to whom the recipient has released or disclosed the data and to seek
relief solely from the party who has improperly used, modified, reproduced,
released, performed, displayed, or disclosed Contractor data marked with
restrictive legends.
(c) Contractor rights in technical data. All rights not granted to the
Government are retained by the Contractor.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 85 of 85



(d) Third party copyrighted data. The Contractor shall not, without the written
approval of the Contracting Officer, incorporate any copyrighted data in the
technical data to be delivered under this contract unless the Contractor is the
copyright owner or has obtained for the Government the license rights necessary
to perfect a license or licenses in the deliverable data of the appropriate
scope set forth in paragraph (b) of this clause, and has affixed a statement of
the license or licenses obtained on behalf of the Government and other persons
to the data transmittal document.
(e) Identification and delivery of data to be furnished with restrictions on
use, release, or disclosure.
(1) This paragraph does not apply to restrictions based solely on copyright.
(2) Except as provided in paragraph (e)(3) of this clause, technical data that
the Contractor asserts should be furnished to the Government with restrictions
on use, release, or disclosure are identified in an attachment to this contract
(the Attachment). The Contractor shall not deliver any data with restrictive
markings unless the data are listed on the Attachment.
(3) In addition to the assertions made in the Attachment, other assertions may
be identified after award when based on new information or inadvertent omissions
unless the inadvertent omissions would have materially affected the source
selection decision. Such identification and assertion shall be submitted to the
Contracting Officer as soon as practicable prior to the scheduled date for
delivery of the data, in the following format, and signed by an official
authorized to contractually obligate the Contractor:


Identification and Assertion of Restrictions on
the Government's Use, Release, or Disclosure of Technical Data.


The Contractor asserts for itself, or the persons identified below, that the
Government's rights to use, release, or disclose the following technical data
should be restricted--
Technical data
Basis for
Asserted
Name of
to be furnished
assertion
rights
person
with restrictions
 
category
asserting
 
 
 
restrictions
(LIST)
(LIST)
(LIST)
(LIST).....
(1)
(2)
(3)
(4)

(1) If the assertion is applicable to items, components or processes developed
at private expense, identify both the data and each such item, component, or
process.
(2) Generally, the development of an item, component, or process at private
expense, either exclusively or partially, is the only basis for asserting
restrictions on the Government's rights to use, release, or disclose technical
data pertaining to such items, components, or processes. Indicate whether
development was exclusively or partially at private expense. If development was
not at private expense, enter the specific reason for asserting that the
Government's rights should be restricted.
(3) Enter asserted rights category (e.g., government purpose license rights from
a prior contract, rights in SBIR data generated under another contract, limited
or government purpose rights under this or a prior contract, or specifically
negotiated licenses).
(4) Corporation, individual, or other person, as appropriate.


Date __________________________________________
Printed Name and Title ________________________
Signature _____________________________________
(End of identification and assertion)
(4) When requested by the Contracting Officer, the Contractor shall provide
sufficient information to enable the Contracting Officer to evaluate the
Contractor's assertions. The Contracting Officer reserves the right to add the
Contractor's assertions to the Attachment and validate any listed assertion, at
a later date, in accordance with the procedures of the Validation of Restrictive
Markings on Technical Data clause of this contract.
(f) Marking requirements. The Contractor, and its subcontractors or suppliers,
may only assert restrictions on the Government's rights to use, modify,
reproduce, release, perform, display, or disclose technical data to be delivered
under this contract by marking the deliverable data subject to restriction.
Except as provided in paragraph (f)(5) of




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 86 of 86



this clause, only the following legends are authorized under this contract: the
government purpose rights legend at paragraph (f)(2) of this clause; the limited
rights legend at paragraph (f)(3) of this clause; or the special license rights
legend at paragraph (f)(4) of this clause; and/or a notice of copyright as
prescribed under 17 U.S.C. 401 or 402.
(1) General marking instructions. The Contractor, or its subcontractors or
suppliers, shall conspicuously and legibly mark the appropriate legend on all
technical data that qualify for such markings. The authorized legends shall be
placed on the transmittal document or storage container and, for printed
material, each page of the printed material containing technical data for which
restrictions are asserted. When only portions of a page of printed material are
subject to the asserted restrictions, such portions shall be identified by
circling, underscoring, with a note, or other appropriate identifier. Technical
data transmitted directly from one computer or computer terminal to another
shall contain a notice of asserted restrictions. Reproductions of technical data
or any portions thereof subject to asserted restrictions shall also reproduce
the asserted restrictions.
(2) Government purpose rights markings. Data delivered or otherwise furnished to
the Government purpose rights shall be marked as follows:


GOVERNMENT PURPOSE RIGHTS
Contract No. __________________________________________
Contractor Name _______________________________________
Contractor Address ____________________________________
Expiration Date _______________________________________


The Government's rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(2) of the Rights
in Technical Data--Noncommercial Items clause contained in the above identified
contract. No restrictions apply after the expiration date shown above. Any
reproduction of technical data or portions thereof marked with this legend must
also reproduce the markings.
(End of legend)
(3) Limited rights markings. Data delivered or otherwise furnished to the
Government with limited rights shall be marked with the following legend:


Limited Rights ________________________________________
Contract No. __________________________________________
Contractor Name _______________________________________
Contractor Address ____________________________________


The Government's rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(3) of the Rights
in Technical Data--Noncommercial Items clause contained in the above identified
contract. Any reproduction of technical data or portions thereof marked with
this legend must also reproduce the markings. Any person, other than the
Government, who has been provided access to such data must promptly notify the
above named Contractor.
(End of legend)
(4) Special license rights markings.
(i) Data in which the Government's rights stem from a specifically negotiated
license shall be marked with the following legend:


SPECIAL LICENSE RIGHTS
The Government's rights to use, modify, reproduce, release, perform, display, or
disclose these data are restricted by Contract No. ________________ (Insert
contract number) ________________, License No. ________________ (Insert license
identifier) ________________. Any reproduction of technical data or portions
thereof marked with this legend must also reproduce the markings.
(End of legend)
(ii) For purposes of this clause, special licenses do not include government
purpose license rights acquired under a prior contract (see paragraph (b)(5) of
this clause).
(5) Pre-existing data markings. If the terms of a prior contract or license
permitted the Contractor to restrict the Government's rights to use, modify,
reproduce, release, perform, display, or disclose technical data deliverable
under this contract, and those restrictions are still applicable, the Contractor
may mark such data with the appropriate




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 87 of 87



restrictive legend for which the data qualified under the prior contract or
license. The marking procedures in paragraph (f)(1) of this clause shall be
followed.
(g) Contractor procedures and records. Throughout performance of this contract,
the Contractor and its subcontractors or suppliers that will deliver technical
data with other than unlimited rights, shall--
(1) Have, maintain, and follow written procedures sufficient to assure that
restrictive markings are used only when authorized by the terms of this clause;
and
(2) Maintain records sufficient to justify the validity of any restrictive
markings on technical data delivered under this contract.
(h) Removal of unjustified and nonconforming markings.
(1) Unjustified technical data markings. The rights and obligations of the
parties regarding the validation of restrictive markings on technical data
furnished or to be furnished under this contract are contained in the Validation
of Restrictive Markings on Technical Data clause of this contract.
Notwithstanding any provision of this contract concerning inspection and
acceptance, the Government may ignore or, at the Contractor's expense, correct
or strike a marking if, in accordance with the procedures in the Validation of
Restrictive Markings on Technical Data clause of this contract, a restrictive
marking is determined to be unjustified.
(2) Nonconforming technical data markings. A nonconforming marking is a marking
placed on technical data delivered or otherwise furnished to the Government
under this contract that is not in the format authorized by this contract.
Correction of nonconforming markings is not subject to the Validation of
Restrictive Markings on Technical Data clause of this contract. If the
Contracting Officer notifies the Contractor of a nonconforming marking and the
Contractor fails to remove or correct such marking within sixty (60) days, the
Government may ignore or, at the Contractor's expense, remove or correct any
nonconforming marking.
(i) Relation to patents. Nothing contained in this clause shall imply a license
to the Government under any patent or be construed as affecting the scope of any
license or other right otherwise granted to the Government under any patent.
(j) Limitation on charges for rights in technical data.
(1) The Contractor shall not charge to this contract any cost, including, but
not limited to, license fees, royalties, or similar charges, for rights in
technical data to be delivered under this contract when--
(i) The Government has acquired, by any means, the same or greater rights in the
data; or
(ii) The data are available to the public without restrictions.
(2) The limitation in paragraph (j)(1) of this clause--
(i) Includes costs charged by a subcontractor or supplier, at any tier, or costs
incurred by the Contractor to acquire rights in subcontractor or supplier
technical data, if the subcontractor or supplier has been paid for such rights
under any other Government contract or under a license conveying the rights to
the Government; and
(ii) Does not include the reasonable costs of reproducing, handling, or mailing
the documents or other media in which the technical data will be delivered.
(k) Applicability to subcontractors or suppliers.
(1) The Contractor shall ensure that the rights afforded its subcontractors and
suppliers under 10 U.S.C. 2320, 10 U.S.C. 2321, and the identification,
assertion, and delivery processes of paragraph (e) of this clause are recognized
and protected.
(2) Whenever any technical data for noncommercial items, or for commercial items
developed in any part at Government expense, is to be obtained from a
subcontractor or supplier for delivery to the Government under this contract,
the Contractor shall use this same clause in the subcontract or other
contractual instrument, and require its subcontractors or suppliers to do so,
without alteration, except to identify the parties. This clause will govern the
technical data pertaining to noncommercial items or to any portion of a
commercial item that was developed in any part at Government expense, and the
clause at 252.227-7015 will govern the technical data pertaining to any portion
of a commercial item that was developed exclusively at private expense. No other
clause shall be used to enlarge or diminish the Government's, the Contractor's,
or a higher-tier subcontractor's or supplier's rights in a subcontractor's or
supplier's technical data.
(3) Technical data required to be delivered by a subcontractor or supplier shall
normally be delivered to the next higher-tier contractor, subcontractor, or
supplier. However, when there is a requirement in the prime contract for data
which may be submitted with other than unlimited rights by a subcontractor or
supplier, then said subcontractor or supplier may fulfill its requirement by
submitting such data directly to the Government, rather than through a
higher-tier contractor, subcontractor, or supplier.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 88 of 88



(4) The Contractor and higher-tier subcontractors or suppliers shall not use
their power to award contracts as economic leverage to obtain rights in
technical data from their subcontractors or suppliers.
(5) In no event shall the Contractor use its obligation to recognize and protect
subcontractor or supplier rights in technical data as an excuse for failing to
satisfy its contractual obligations to the Government.








252.227-7014
RIGHTS IN NONCOMMERCIAL COMPUTER SOFTWARE AND NONCOMMERCIAL COMPUTER SOFTWARE
DOCUMENTATION (FEB 2012)

(a) Definitions. As used in this clause:
(1) “Commercial computer software” means software developed or regularly used
for nongovernmental purposes which--
(i) Has been sold, leased, or licensed to the public;
(ii) Has been offered for sale, lease, or license to the public;
(iii) Has not been offered, sold, leased, or licensed to the public but will be
available for commercial sale, lease, or license in time to satisfy the delivery
requirements of this contract; or
(iv) Satisfies a criterion expressed in paragraph (a)(1) (i), (ii), or (iii) of
this clause and would require only minor modification to meet the requirements
of this contract.
(2) “Computer database” means a collection of recorded data in a form capable of
being processed by a computer. The term does not include computer software.
(3) “Computer program” means a set of instructions, rules, or routines, recorded
in a form that is capable of causing a computer to perform a specific operation
or series of operations.
(4) “ Computer software” means computer programs, source code, source code
listings, object code listings, design details, algorithms, processes, flow
charts, formulae, and related material that would enable the software to be
reproduced, recreated, or recompiled. Computer software does not include
computer databases or computer software documentation.
(5) “Computer software documentation” means owner's manuals, user's manuals,
installation instructions, operating instructions, and other similar items,
regardless of storage medium, that explain the capabilities of the computer
software or provide instructions for using the software.
(6) “ Covered Government support contractor” means a contractor under a
contract, the primary purpose of which is to furnish independent and impartial
advice or technical assistance directly to the Government in support of the
Government's management and oversight of a program or effort (rather than to
directly furnish an end item or service to accomplish a program or effort),
provided that the contractor--
(i) Is not affiliated with the prime contractor or a first-tier subcontractor on
the program or effort, or with any direct competitor of such prime contractor or
any such first-tier subcontractor in furnishing end items or services of the
type developed or produced on the program or effort; and
(ii) Receives access to technical data or computer software for performance of a
Government contract that contains the clause at 252.227-7025, Limitations on the
Use or Disclosure of Government-Furnished Information Marked with Restrictive
Legends.
(7)”Developed” means that--
(i) A computer program has been successfully operated in a computer and tested
to the extent sufficient to demonstrate to reasonable persons skilled in the art
that the program can reasonably be expected to perform its intended purpose;
(ii) Computer software, other than computer programs, has been tested or
analyzed to the extent sufficient to demonstrate to reasonable persons skilled
in the art that the software can reasonably be expected to perform its intended
purpose; or
(iii) Computer software documentation required to be delivered under a contract
has been written, in any medium, in sufficient detail to comply with
requirements under that contract.
(8) “Developed exclusively at private expense” means development was
accomplished entirely with costs charged to indirect cost pools, costs not
allocated to a government contract, or any combination thereof.
(i) Private expense determinations should be made at the lowest practicable
level.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 89 of 89



(ii) Under fixed-price contracts, when total costs are greater than the
firm-fixed-price or ceiling price of the contract, the additional development
costs necessary to complete development shall not be considered when determining
whether development was at government, private, or mixed expense.
(9) “ Developed exclusively with government funds” means development was not
accomplished exclusively or partially at private expense.
(10) “Developed with mixed funding” means development was accomplished partially
with costs charged to indirect cost pools and/or costs not allocated to a
government contract, and partially with costs charged directly to a government
contract.
(11) “Government purpose” means any activity in which the United States
Government is a party, including cooperative agreements with international or
multi-national defense organizations or sales or transfers by the United States
Government to foreign governments or international organizations. Government
purposes include competitive procurement, but do not include the rights to use,
modify, reproduce, release, perform, display, or disclose computer software or
computer software documentation for commercial purposes or authorize others to
do so.
(12) “Government purpose rights” means the rights to--
(i) Use, modify, reproduce, release, perform, display, or disclose computer
software or computer software documentation within the Government without
restriction; and
(ii) Release or disclose computer software or computer software documentation
outside the Government and authorize persons to whom release or disclosure has
been made to use, modify, reproduce, release, perform, display, or disclose the
software or documentation for United States government purposes.
(13) “Minor modification” means a modification that does not significantly alter
the nongovernmental function or purpose of the software or is of the type
customarily provided in the commercial marketplace.
(14) “Noncommercial computer software” means software that does not qualify as
commercial computer software under paragraph (a)(1) of this clause.
(15) “Restricted rights” apply only to noncommercial computer software and mean
the Government's rights to-
(i) Use a computer program with one computer at one time. The program may not be
accessed by more than one terminal or central processing unit or time shared
unless otherwise permitted by this contract;
(ii) Transfer a computer program to another Government agency without the
further permission of the Contractor if the transferor destroys all copies of
the program and related computer software documentation in its possession and
notifies the licensor of the transfer. Transferred programs remain subject to
the provisions of this clause;
(iii) Make the minimum number of copies of the computer software required for
safekeeping (archive), backup, or modification purposes;
(iv) Modify computer software provided that the Government may--
(A) Use the modified software only as provided in paragraphs (a)(15)(i) and
(iii) of this clause; and
(B) Not release or disclose the modified software except as provided in
paragraphs (a)(15)(ii), (v), (vi), and (vii) of this clause;
(v) Permit contractors or subcontractors performing service contracts (see
37.101 of the Federal Acquisition Regulation) in support of this or a related
contract to use computer software to diagnose and correct deficiencies in a
computer program, to modify computer software to enable a computer program to be
combined with, adapted to, or merged with other computer programs or when
necessary to respond to urgent tactical situations, provided that--
(A) The Government notifies the party which has granted restricted rights that a
release or disclosure to particular contractors or subcontractors was made;
(B) Such contractors or subcontractors are subject to the use and non-disclosure
agreement at 227.7103-7 of the Defense Federal Acquisition Regulation Supplement
(DFARS) or are Government contractors receiving access to the software for
performance of a Government contract that contains the clause at DFARS
252.227-7025, Limitations on the Use or Disclosure of Government-Furnished
Information Marked with Restrictive Legends;
(C) The Government shall not permit the recipient to decompile, disassemble, or
reverse engineer the software, or use software decompiled, disassembled, or
reverse engineered by the Government pursuant to paragraph (a)(15)(iv) of this
clause, for any other purpose; and
(D) Such use is subject to the limitation in paragraph (a)(15)(i) of this
clause;
(vi) Permit contractors or subcontractors performing emergency repairs or
overhaul of items or components of items procured under this or a related
contract to use the computer software when necessary to perform the repairs or
overhaul, or to modify the computer software to reflect the repairs or overhaul
made, provided that--




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 90 of 90



(A) The intended recipient is subject to the use and non-disclosure agreement at
DFARS 227.7103-7 or is a Government contractor receiving access to the software
for performance of a Government contract that contains the clause at DFARS
252.227-7025, Limitations on the Use or Disclosure of Government-Furnished
Information Marked with Restrictive Legends; and
(B) The Government shall not permit the recipient to decompile, disassemble, or
reverse engineer the software, or use software decompiled, disassembled, or
reverse engineered by the Government pursuant to paragraph (a)(15)(iv) of this
clause, for any other purpose; and
(vii) Permit covered Government support contractors to use, modify, reproduce,
perform, display, or release or disclose the computer software to authorized
person(s) in the performance of Government contracts that contain the clause at
252.227-7025, Limitations on the Use or Disclosure of Government-Furnished
Information Marked with Restrictive Legends.
(16) “Unlimited rights” means rights to use, modify, reproduce, release,
perform, display, or disclose computer software or computer software
documentation in whole or in part, in any manner and for any purpose whatsoever,
and to have or authorize others to do so.
(b) Rights in computer software or computer software documentation. The
Contractor grants or shall obtain for the Government the following royalty free,
world-wide, nonexclusive, irrevocable license rights in noncommercial computer
software or computer software documentation. All rights not granted to the
Government are retained by the Contractor.
(1) Unlimited rights. The Government shall have unlimited rights in--
(i) Computer software developed exclusively with Government funds;
(ii) Computer software documentation required to be delivered under this
contract;
(iii) Corrections or changes to computer software or computer software
documentation furnished to the Contractor by the Government;
(iv) Computer software or computer software documentation that is otherwise
publicly available or has been released or disclosed by the Contractor or
subcontractor without restriction on further use, release or disclosure, other
than a release or disclosure resulting from the sale, transfer, or other
assignment of interest in the software to another party or the sale or transfer
of some or all of a business entity or its assets to another party;
(v) Computer software or computer software documentation obtained with unlimited
rights under another Government contract or as a result of negotiations; or
(vi) Computer software or computer software documentation furnished to the
Government, under this or any other Government contract or subcontract there
under with--
(A) Restricted rights in computer software, limited rights in technical data, or
government purpose license rights and the restrictive conditions have expired;
or
(B) Government purpose rights and the Contractor's exclusive right to use such
software or documentation for commercial purposes has expired.
(2) Government purpose rights.
(i) Except as provided in paragraph (b)(1) of this clause, the Government shall
have government purpose rights in computer software development with mixed
funding.
(ii) Government purpose rights shall remain in effect for a period of five years
unless a different period has been negotiated. Upon expiration of the five-year
or other negotiated period, the Government shall have unlimited rights in the
computer software or computer software documentation. The government purpose
rights period shall commence upon execution of the contract, subcontract, letter
contract (or similar contractual instrument), contract modification, or option
exercise that required development of the computer software.
(iii) The Government shall not release or disclose computer software in which it
has government purpose rights to any other person unless--
(A) Prior to release or disclosure, the intended recipient is subject to the use
and non-disclosure agreement at DFARS 227.7103-7; or
(B) The recipient is a Government contractor receiving access to the software or
documentation for performance of a Government contract that contains the clause
at DFARS 252.227-7025, Limitations on the Use or Disclosure of Government
Furnished Information Marked with Restrictive Legends.
(3) Restricted rights.
(i) The Government shall have restricted rights in noncommercial computer
software required to be delivered or otherwise provided to the Government under
this contract that were developed exclusively at private expense.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 91 of 91



(ii) The Contractor, its subcontractors, or suppliers are not required to
provide the Government additional rights in noncommercial computer software
delivered or otherwise provided to the Government with restricted rights.
However, if the Government desires to obtain additional rights in such software,
the Contractor agrees to promptly enter into negotiations with the Contracting
Officer to determine whether there are acceptable terms for transferring such
rights. All noncommercial computer software in which the Contractor has granted
the Government additional rights shall be listed or described in a license
agreement made part of the contract (see paragraph (b)(4) of this clause). The
license shall enumerate the additional rights granted the Government.
(iii) The Contractor acknowledges that--
(A) Restricted rights computer software is authorized to be released or
disclosed to covered Government support contractors;
(B) The Contractor will be notified of such release or disclosure;
(C) The Contractor (or the party asserting restrictions, as identified in the
restricted rights legend) may require each such covered Government support
contractor to enter into a non-disclosure agreement directly with the Contractor
(or the party asserting restrictions) regarding the covered Government support
contractor's use of such software, or alternatively, that the Contractor (or
party asserting restrictions) may waive in writing the requirement for a
non-disclosure agreement;
(D) Any such non-disclosure agreement shall address the restrictions on the
covered Government support contractor's use of the restricted rights software as
set forth in the clause at 252.227-7025, Limitations on the Use or Disclosure of
Government-Furnished Information Marked with Restrictive Legends, and shall not
include any additional terms and conditions unless mutually agreed to by the
parties to the non-disclosure agreement; and
(E) The Contractor shall provide a copy of any such non-disclosure agreement or
waiver to the Contracting Officer, upon request.
(4) Specifically negotiated license rights.
(i) The standard license rights granted to the Government under paragraphs
(b)(1) through (b)(3) of this clause, including the period during which the
Government shall have government purpose rights in computer software, may be
modified by mutual agreement to provide such rights as the parties consider
appropriate but shall not provide the Government lesser rights in computer
software than are enumerated in paragraph (a)(15) of this clause or lesser
rights in computer software documentation than are enumerated in paragraph
(a)(14) of the Rights in Technical Data--Noncommercial Items clause of this
contract.
(ii) Any rights so negotiated shall be identified in a license agreement made
part of this contract.
(5) Prior government rights. Computer software or computer software
documentation that will be delivered, furnished, or otherwise provided to the
Government under this contract, in which the Government has previously obtained
rights shall be delivered, furnished, or provided with the pre-existing rights,
unless--
(i) The parties have agreed otherwise; or
(ii) Any restrictions on the Government's rights to use, modify, reproduce,
release, perform, display, or disclose the data have expired or no longer apply.
(6) Release from liability. The Contractor agrees to release the Government from
liability for any release or disclosure of computer software made in accordance
with paragraph (a)(15) or (b)(2)(iii) of this clause, in accordance with the
terms of a license negotiated under paragraph (b)(4) of this clause, or by
others to whom the recipient has released or disclosed the software, and to seek
relief solely from the party who has improperly used, modified, reproduced,
released, performed, displayed, or disclosed Contractor software marked with
restrictive legends.
(c) Rights in derivative computer software or computer software documentation.
The Government shall retain its rights in the unchanged portions of any computer
software or computer software documentation delivered under this contract that
the Contractor uses to prepare, or includes in, derivative computer software or
computer software documentation.
(d) Third party copyrighted computer software or computer software
documentation. The Contractor shall not, without the written approval of the
Contracting Officer, incorporate any copyrighted computer software or computer
software documentation in the software or documentation to be delivered under
this contract unless the Contractor is the copyright owner or has obtained for
the Government the license rights necessary to perfect a license or licenses in
the deliverable software or documentation of the appropriate scope set forth in
paragraph (b) of this clause, and prior to delivery of such--
(1) Computer software, has provided a statement of the license rights obtained
in a form acceptable to the Contracting Officer; or




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 92 of 92



(2) Computer software documentation, has affixed to the transmittal document a
statement of the license rights obtained.
(e) Identification and delivery of computer software and computer software
documentation to be furnished with restrictions on use, release, or disclosure.
(1) This paragraph does not apply to restrictions based solely on copyright.
(2) Except as provided in paragraph (e)(3) of this clause, computer software
that the Contractor asserts should be furnished to the Government with
restrictions on use, release, or disclosure is identified in an attachment to
this contract (the Attachment). The Contractor shall not deliver any software
with restrictive markings unless the software is listed on the Attachment.
(3) In addition to the assertions made in the Attachment, other assertions may
be identified after award when based on new information or inadvertent omissions
unless the inadvertent omissions would have materially affected the source
selection decision. Such identification and assertion shall be submitted to the
Contracting Officer as soon as practicable prior to the scheduled data for
delivery of the software, in the following format, and signed by an official
authorized to contractually obligate the Contractor:


Identification and Assertion of Restrictions on
the Government's Use, Release, or Disclosure of Computer Software.


The Contractor asserts for itself, or the persons identified below, that the
Government's rights to use, release, or disclose the following computer software
should be restricted:
Computer Software Basis for Asserted Name of Person
to be Furnished Assertion** Rights Asserting
with Restrictions* Category*** Restrictions****
(LIST) (LIST) (LIST) (LIST)......


*Generally, development at private expense, either exclusively or partially, is
the only basis for asserting restrictions on the Government's rights to use,
release, or disclose computer software.
**Indicate whether development was exclusively or partially at private expense.
If development was not at private expense, enter the specific reason for
asserting that the Government's rights should be restricted.
***Enter asserted rights category (e.g., restricted or government purpose rights
in computer software, government purpose license rights from a prior contract,
rights in SBIR software generated under another contract, or specifically
negotiated licenses).
****Corporation, individual, or other person, as appropriate.
Date ___________________________________________________
Printed Name and Title ___________________________________________________
Signature ___________________________________________________


(End of identification and assertion)
(4) When requested by the Contracting Officer, the Contractor shall provide
sufficient information to enable the Contracting Officer to evaluate the
Contractor's assertions. The Contracting Officer reserves the right to add the
Contractor's assertions to the Attachment and validate any listed assertion, at
a later date, in accordance with the procedures of the Validation of Asserted
Restrictions--Computer Software clause of this contract.
(f) Marking requirements. The Contractor, and its subcontractors or suppliers,
may only assert restrictions on the Government's rights to use, modify,
reproduce, release, perform, display, or disclose computer software by marking
the deliverable software or documentation subject to restriction. Except as
provided in paragraph (f)(5) of this clause, only the following legends are
authorized under this contract; the government purpose rights legend at
paragraph (f)(2) of this clause; the restricted rights legend at paragraph
(f)(3) of this clause; or the special license rights legend at paragraph (f)(4)
of this clause; and/or a notice of copyright as prescribed under 17 U.S.C. 401
or 402.
(1) General marking instructions. The Contractor, or its subcontractors or
suppliers, shall conspicuously and legibly mark the appropriate legend on all
computer software that qualify for such markings. The authorized legends shall
be placed on the transmitted document or software storage container and each
page, or portions thereof, of printed material containing computer software for
which restrictions are asserted. Computer software transmitted directly from one
computer or computer terminal to another shall contain a notice of asserted
restrictions. However,




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 93 of 93



instructions that interfere with or delay the operation of computer software in
order to display a restrictive rights legend or other license statement at any
time prior to or during use of the computer software, or otherwise cause such
interference or delay, shall not be inserted in software that will or might be
used in combat or situations that simulate combat conditions, unless the
Contracting Officer's written permission to deliver such software has been
obtained prior to delivery. Reproductions of computer software or any portions
thereof subject to asserted restrictions, shall also reproduce the asserted
restrictions.
(2) Government purpose rights markings. Computer software delivered or otherwise
furnished to the Government with government purpose rights shall be marked as
follows:


GOVERNMENT PURPOSE RIGHTS
Contract No. __________________________________________
Contractor Name _______________________________________
Contractor Address ____________________________________
Expiration Date _______________________________________


The Government's rights to use, modify, reproduce, release, perform, display, or
disclose this software are restricted by paragraph (b)(2) of the Rights in
Noncommercial Computer Software and Noncommercial Computer Software
Documentation clause contained in the above identified contract. No restrictions
apply after the expiration date shown above. Any reproduction of the software or
portions thereof marked with this legend must also reproduce the markings.
(End of legend)
(3) Restricted rights markings. Software delivered or otherwise furnished to the
Government with restricted rights shall be marked with the following legend:


RESTRICTED RIGHTS
Contract No. __________________________________________
Contractor Name _______________________________________
Contractor Address ____________________________________


The Government's rights to use, modify, reproduce, release, perform, display, or
disclose this software are restricted by paragraph (b)(3) of the Rights in
Noncommercial Computer Software and Noncommercial Computer Software
Documentation clause contained in the above identified contract. Any
reproduction of computer software or portions thereof marked with this legend
must also reproduce the markings. Any person, other than the Government, who has
been provided access to such software must promptly notify the above named
Contractor.
(End of legend)
(4) Special license rights markings.
(i) Computer software or computer documentation in which the Government's rights
stem from a specifically negotiated license shall be marked with the following
legend:


SPECIAL LICENSE RIGHTS
The Government's rights to use, modify, reproduce, release, perform, display, or
disclose this software are restricted by Contract No. ________(Insert contract
number)________, License No.________(Insert license identifier)________. Any
reproduction of computer software, computer software documentation, or portions
thereof marked with this legend must also reproduce the markings.
(End of legend)
(ii) For purposes of this clause, special licenses do not include government
purpose license rights acquired under a prior contract (see paragraph (b)(5) of
this clause).
(5) Pre-existing markings. If the terms of a prior contract or license permitted
the Contractor to restrict the Government's rights to use, modify, release,
perform, display, or disclose computer software or computer software
documentation and those restrictions are still applicable, the Contractor may
mark such software or documentation with the appropriate restrictive legend for
which the software qualified under the prior contract or license. The marking
procedures in paragraph (f)(1) of this clause shall be followed.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 94 of 94



(g) Contractor procedures and records. Throughout performance of this contract,
the Contractor and its subcontractors or suppliers that will deliver computer
software or computer software documentation with other than unlimited rights,
shall--
(1) Have, maintain, and follow written procedures sufficient to assure that
restrictive markings are used only when authorized by the terms of this clause;
and
(2) Maintain records sufficient to justify the validity of any restrictive
markings on computer software or computer software documentation delivered under
this contract.
(h) Removal of unjustified and nonconforming markings.
(1) Unjustified computer software or computer software documentation markings.
The rights and obligations of the parties regarding the validation of
restrictive markings on computer software or computer software documentation
furnished or to be furnished under this contract are contained in the Validation
of Asserted Restrictions--Computer Software and the Validation of Restrictive
Markings on Technical Data clauses of this contract, respectively.
Notwithstanding any provision of this contract concerning inspection and
acceptance, the Government may ignore or, at the Contractor's expense, correct
or strike a marking if, in accordance with the procedures of those clauses, a
restrictive marking is determined to be unjustified.
(2) Nonconforming computer software or computer software documentation markings.
A nonconforming marking is a marking placed on computer software or computer
software documentation delivered or otherwise furnished to the Government under
this contract that is not in the format authorized by this contract. Correction
of nonconforming markings is not subject to the Validation of Asserted
Restrictions--Computer Software or the Validation of Restrictive Markings on
Technical Data clause of this contract. If the Contracting Officer notifies the
Contractor of a nonconforming marking or markings and the Contractor fails to
remove or correct such markings within sixty (60) days, the Government may
ignore or, at the Contractor's expense, remove or correct any nonconforming
markings.
(i) Relation to patents. Nothing contained in this clause shall imply a license
to the Government under any patent or be construed as affecting the scope of any
license or other right otherwise granted to the Government under any patent.
(j) Limitation on charges for rights in computer software or computer software
documentation.
(1) The Contractor shall not charge to this contract any cost, including but not
limited to license fees, royalties, or similar charges, for rights in computer
software or computer software documentation to be delivered under this contract
when--
(i) The Government has acquired, by any means, the same or greater rights in the
software or documentation; or
(ii) The software or documentation are available to the public without
restrictions.
(2) The limitation in paragraph (j)(1) of this clause--
(i) Includes costs charged by a subcontractor or supplier, at any tier, or costs
incurred by the Contractor to acquire rights in subcontractor or supplier
computer software or computer software documentation, if the subcontractor or
supplier has been paid for such rights under any other Government contract or
under a license conveying the rights to the Government; and
(ii) Does not include the reasonable costs of reproducing, handling, or mailing
the documents or other media in which the software or documentation will be
delivered.
(k) Applicability to subcontractors or suppliers.
(1) Whenever any noncommercial computer software or computer software
documentation is to be obtained from a subcontractor or supplier for delivery to
the Government under this contract, the Contractor shall use this same clause in
its subcontracts or other contractual instruments, and require its
subcontractors or suppliers to do so, without alteration, except to identify the
parties. No other clause shall be used to enlarge or diminish the Government's,
the Contractor's, or a higher tier subcontractor's or supplier's rights in a
subcontractor's or supplier's computer software or computer software
documentation.
(2) The Contractor and higher tier subcontractors or suppliers shall not use
their power to award contracts as economic leverage to obtain rights in computer
software or computer software documentation from their subcontractors or
suppliers.
(3) The Contractor shall ensure that subcontractor or supplier rights are
recognized and protected in the identification, assertion, and delivery
processes required by paragraph (e) of this clause.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 95 of 95



(4) In no event shall the Contractor use its obligation to recognize and protect
subcontractor or supplier rights in computer software or computer software
documentation as an excuse for failing to satisfy its contractual obligation to
the Government.








252.227-7030
TECHNICAL DATA--WITHHOLDING OF PAYMENT (MAR 2000)

(a) If technical data specified to be delivered under this contract, is not
delivered within the time specified by this contract or is deficient upon
delivery (including having restrictive markings not identified in the list
described in the clause at 252.227-7013(e)(2) or 252.227-7018(e)(2) of this
contract), the Contracting Officer may until such data is accepted by the
Government, withhold payment to the Contractor of ten percent (10%) of the total
contract price or amount unless a lesser withholding is specified in the
contract. Payments shall not be withheld nor any other action taken pursuant to
this paragraph when the Contractor's failure to make timely delivery or to
deliver such data without deficiencies arises out of causes beyond the control
and without the fault or negligence of the Contractor.
(b) The withholding of any amount or subsequent payment to the Contractor shall
not be construed as a waiver of any rights accruing to the Government under this
contract.








252.245-7003
CONTRACTOR PROPERTY MANAGEMENT SYSTEM ADMINISTRATION (APR 2012)

(a) Definitions. As used in this clause--
“ Acceptable property management system” means a property system that complies
with the system criteria in paragraph (c) of this clause.
“ Property management system” means the Contractor's system or systems for
managing and controlling Government property.
“ Significant deficiency” means a shortcoming in the system that materially
affects the ability of officials of the Department of Defense to rely upon
information produced by the system that is needed for management purposes.
(b) General. The Contractor shall establish and maintain an acceptable property
management system. Failure to maintain an acceptable property management system,
as defined in this clause, may result in disapproval of the system by the
Contracting Officer and/or withholding of payments.
(c) System criteria. The Contractor's property management system shall be in
accordance with paragraph (f) of the contract clause at Federal Acquisition
Regulation 52.245-1.
(d) Significant deficiencies. (1) The Contracting Officer will provide an
initial determination to the Contractor, in writing, of any significant
deficiencies. The initial determination will describe the deficiency in
sufficient detail to allow the Contractor to understand the deficiency.
(2) The Contractor shall respond within 30 days to a written initial
determination from the Contracting Officer that identifies significant
deficiencies in the Contractor's property management system. If the Contractor
disagrees with the initial determination, the Contractor shall state, in
writing, its rationale for disagreeing.
(3) The Contracting Officer will evaluate the Contractor's response and notify
the Contractor, in writing, of the Contracting Officer's final determination
concerning--
(i) Remaining significant deficiencies;
(ii) The adequacy of any proposed or completed corrective action; and
(iii) System disapproval, if the Contracting Officer determines that one or more
significant deficiencies remain.
(e) If the Contractor receives the Contracting Officer's final determination of
significant deficiencies, the Contractor shall, within 45 days of receipt of the
final determination, either correct the significant deficiencies or submit an
acceptable corrective action plan showing milestones and actions to eliminate
the significant deficiencies.
(f) Withholding payments. If the Contracting Officer makes a final determination
to disapprove the Contractor's property management system, and the contract
includes the clause at 252.242-7005, Contractor Business Systems, the
Contracting Officer will withhold payments in accordance with that clause.






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 96 of 96









5252.204-9504
DISCLOSURE OF CONTRACT INFORMATION (NAVAIR) (JAN 2007)

(a) The Contractor shall not release to anyone outside the Contractor’s
organization any unclassified information (e.g., announcement of contract
award), regardless of medium (e.g., film, tape, document), pertaining to any
part of this contract or any program related to this contract, unless the
Contracting Officer has given prior written approval.
(b) Requests for approval shall identify the specific information to be
released, the medium to be used, and the purpose for the release. The Contractor
shall submit its request to the Contracting Officer at least ten (10) days
before the proposed date for release.
(c) The Contractor agrees to include a similar requirement in each subcontract
under this contract. Subcontractors shall submit requests for authorization to
release through the prime contractor to the Contracting Officer.






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 97 of 97



Section J - List of Documents, Exhibits and Other Attachments




Exhibit/Attachment Table of Contents


DOCUMENT TYPE
DESCRIPTION
PAGES
DATE
Attachment 1
Exhibit A CDRLs
 
 





EXHIBITS AND ATTACHMENTS
    Exhibit A - CDRLs A001-A00K(DD Form 1423)


CDRL # DESCRIPTION
A001 Design Data and Calculations AN/SSQ-36B, 53F, 62E, Q-101A, Q-125 and MK-84
A002 Test Plan AN/SSQ-36B, 53F, 62E , 101A, 125 and MK-84 MOD 1 SUS
A003 Test/Inspection Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A004 Failure Analysis and Corrective Action Report AN/SSQ-36B, 53F, 62E , 101A,
125 and MK-84
                 
A005 Engineering Change Proposal AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A006 Request for Deviation (RFD)AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A007 Request for Waiver (RFW) AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A008 Quality Systems Plan AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A009 Photographic Requirements AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00A Bar Code Identification Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00B Test Scheduling Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00C Scientific and Technical Reports Summary AN/SSQ-36B, 53F, 62E, 101A, 125
and MK-84
A00D Monthly Status Report AN/SSQ-36B, 53F, 62E , 101A, 125 and MK-84
A00E Production Status Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00J Rework Summary Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00K Bills of Material Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84








Exhibit B - Drawings
Drawing
Description
NAVAIR DL & Drawing 1458AS202
Container assembly, sonobuoy, unsealed, CNU/239E
NAVSEA DL & Drawings 7375860 – 7375876
36 and 48 Unit Pallet Assembly
NAVAIR Drawing 3065AS100 Rev. A
‘A’ Size Store Launch Container
WR-54/131B
Weapons Requirement, Palletizing Fleet Issue Unit Load, Signal, Underwater Sound
MK 59 MOD 0A, MK 61, MK64 MOD 0, MK 82 MODS 0 and 1, MK 83, MK 84, MK 123, MK
128 MOD 0, In Small Arms Ammunition Box MK 1 Mod 0.
NAVAIR 2127753
(MK-84 MOD 1 SUS) Tray, Bottom
NAVAIR 2127754
(MK-84 MOD 1 SUS) Tray, Intermediate
NAVAIR 2127755
(MK-84 MOD 1 SUS) Tray, Top
NAVAIR 2127756
(MK-84 MOD 1 SUS) Pack, Shipping and Storage (for Signals, Underwater Sound)
NAVAIR 2302052
(MK-84 MOD 1 SUS) Tail Fin
BUORD 1124247
(MK-84 MOD 1 SUS) Pin, Retaining, Safety





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 98 of 98





































































Attachments:




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025


Page 99 of 99



DOCUMENT TYPE
DESCRIPTION
DATE
Attachment 1


PRODUCTION SONOBUOY SPECIFICATION for BATHYTHERMOGRAPH TRANSMITTING SET
AN/SSQ-36B and SONOBUOYS AN/SSQ-53F, 62E, 77C, AND 101A REVB CHG2
01/29/13
Attachment 2


GENERAL SPECIFICATION FOR SIGNAL, UNDERWATER SOUND (SUS) MARK 84 MOD1 REV- CHG0
01/29/13
Attachment 3


PRODUCTION SONOBUOY SPECIFICATION for AN/SSQ-125 MAC SOURCE SONOBUOY REVC CHG2
01/29/13
Attachment 4


PSS Appendix A LAUNCHER CONTAINER, “A” SIZE SONOBUOY LAU-126/A "A" SIZE SONOBUOY
LAUNCHER CONTAINER (SLC) REVA CHG3
01/29/13
Attachment 5


PSS Appendix B SONOBUOY DECELERATOR EFFECTIVE DRAG AREA, BALLISTIC COEFFICIENT
AND PARACHUTE CONSTRUCTION REQUIREMENTS REV- CHG3
01/29/13
Attachment 6


PSS Appendix C PRODUCTION SONOBUOY PROGRAM MARKING REQUIREMENTS REVB CHG3
01/29/13
Attachment 7


PSS Appendix D PRODUCT ASSURANCE REQUIREMENTS FOR SONOBUOY PROCUREMENTS REVA
CHG4
01/29/13
Attachment 8


PSS Appendix E REQUIREMENTS FOR THE SONOBUOY COMMAND FUNCTION SELECTION SYSTEM
REVA CHG3
01/29/13
Attachment 9


PSS Appendix F HAZARDS OF ELECTROMAGNETIC RADIATION TO ORDNANCE (HERO)
CERTIFICATION REQUIREMENTS FOR PRODUCTION AND DEVELOPMENT SONOBUOYS REV- CHG3
01/29/13
Attachment 10
PSS Appendix G PALLET LOADING REQUIREMENTS REV- CHG3
01/29/13
Attachment 11


PSS Appendix H SONOBUOY REQUIREMENTS FOR THE CONTROL OF RADIATED ELECTROMAGNETIC
INTERFERENCE (EMI)  REVA CHG3
01/29/13
Attachment 12
Contract Security Classification Specification (DD Form 254)
11/19/12
Attachment 13


Standard Operating Procedure for Laboratory & Ocean Testing of Sonobuoys, SLCs
and Associated Packaging (4.5.14-SOP-004 REVF CHG0)
01/29/13
Attachment 14
Open Ocean Test Defect Criteria (4.5.14-SOP-005 REVC CHG1)
01/29/13
Attachment 15
Subcontracting Plan
TBD
Attachment 16
Contract Data Requirements Distribution List
 
Attachment 17
DPAP Reporting Form-Scheduled Government Furnished Property
 
Attachment 18
PSS Appendix D PRODUCT ASSURANCE REQUIREMENTS FOR SONOBUOY PROCUREMENTS REVA
CHG5
04/15/13



                                   




